--------------------------------------------------------------------------------

EXHIBIT 10.5
 
 
 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 
AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT
 
OF
 
CUMING FLOTATION TECHNOLOGIES, LLC
 
A DELAWARE LIMITED LIABILITY COMPANY
 


 


 
DATED AS OF DECEMBER 31, 2010
 


 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 
 


TABLE OF CONTENTS

 

      Page        
Section 1 - Definitions
2     Section 2 - Organizational Matters 10   2.1
Formation of LLC
10   2.2
Limited Liability Company Agreement
10   2.3
Name
10   2.4
Purpose
11   2.5
Principal Office; Registered Office
11   2.6
Term
11   2.7
Foreign Qualification
11   2.8
Board’s Authority
11   2.9
No State-Law Partnership
11         Section 3 - Capital Contributions, Units and Capital Accounts 12  
3.1
Members
12   3.2
Capital Accounts
13   3.3
Negative Capital Accounts
14   3.4
No Withdrawal
14   3.5
Restrictive Legend
14         Section 4 - Distributions and Allocations 15   4.1
Distributions
15   4.2
Allocations
16   4.3
Special Allocations
16   4.4
Tax Withholding; Withholding Advances
18         Section 5 - Management 19   5.1
Management of the LLC
19   5.2
Board of Directors
19   5.3
Frequency of Meetings
20   5.4
Removal of Directors; Vacancies
21   5.5
DPDW Approval
21   5.6
Action by Written Consent
23   5.7
Telephonic Meetings
23   5.8
Reimbursement of Expenses
23   5.9
Reliance by Third Parties
23   5.10
Committees; Delegation of Authority and Duties
24   5.11
Officers
24   5.12
Subsidiary Board
26

  
 
i

--------------------------------------------------------------------------------

 
 

Section 6 - Rights and Obligations of Members 27   6.1
Votes
27   6.2
Limitation of Liability
27   6.3
No Right of Partition
27   6.4
Indemnification
27   6.5
Competitive Opportunity; No Fiduciary Duties
28   6.6
Confidentiality
29         Section 7 - Books, Records, Accounting and Reports 30   7.1
Records and Accounting
30   7.2
Fiscal Year
30   7.3
Reports
30   7.4
Transmission of Communications
31         Section 8 - Tax Matters 31   8.1
Preparation of Tax Returns
31   8.2
Tax Elections
31   8.3
Tax Controversies
31         Section 9 - Issuance and Transfer of LLC Interests 32   9.1
Pre-Emptive Rights
32   9.2
Restrictions on Transfer
32   9.3
Tag-Along Rights
33   9.4
Drag Along Rights
34   9.5
Assignee’s Rights
34   9.6
Assignor’s Rights and Obligations
34   9.7
Substituted Members
35   9.8
Attempted Transfer Void
35   9.9
Change in Business Form
35   9.10
Change in Structure
35   9.11
Withdrawal
36   9.12
Required Amendments; Continuation
36   9.13
Resignation
36   9.14
No Admittance
36         Section 10 - Dissolution and Liquidation 36   10.1
Dissolution
36   10.2
Liquidation and Termination
37   10.3
Certificate of Cancellation
38   10.4
Reasonable Time for Winding Up
38   10.5
Return of Capital
38

  
 
ii

--------------------------------------------------------------------------------

 
  

Section 11 - General Provisions 38   11.1
Further Action
38   11.2
Amendments
38   11.3
Title to LLC Assets
38   11.4
Successors and Assigns
38   11.5
Severability
39   11.6
Counterparts
39   11.7
Descriptive Headings; Interpretation
39   11.8
Applicable Law
39   11.9
Expenses
40   11.10
Addresses and Notices
40   11.11
Creditors
40   11.12
Waiver
41   11.13
Offset
41   11.14
Entire Agreement
41   11.15
Delivery by Facsimile
41   11.16
Waiver of Certain Rights
41   11.17
Survival
41

   
Schedule A – Schedule of Members, Capital Contributions and unit Ownership
 
Exhibit A – Form of Joinder
   
 
iii

--------------------------------------------------------------------------------

 
   
AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT
OF
CUMING FLOTATION TECHNOLOGIES, LLC
 


 
This AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT (this “Agreement”)
of Cuming Flotation Technologies, LLC, a Delaware limited liability company (the
“LLC”), is dated as of December 31, 2010, by and between Flotation Investor,
LLC, a Delaware limited liability company (“Holdings”), Deep Down, Inc., a
corporation existing under the laws of Nevada (“DPDW”) and Flotation
Technologies Inc. (“Flotec”).
 
RECITALS:
 
WHEREAS, the LLC was formed pursuant to a Certificate of Formation (the
“Certificate of Formation”) filed with the Secretary of State of the State of
Delaware on December 2, 2010.
 
WHEREAS, Holdings and the LLC entered into a limited liability company agreement
dated December 8, 2010 (the “Original Agreement”).
 
WHEREAS, concurrently herewith, the LLC, Holdings and DPDW and Flotec are
entering into that certain Contribution Agreement, dated as of the date hereof
(the “Contribution Agreement”), pursuant to which (1) Flotec will contribute to
the LLC all of the assets of Flotec and the LLC will assume all the liabilities
of Flotec, (2) DPDW will contribute to the LLC (a) all of its rights and
obligations under that certain Stock Purchase Agreement (the “SPA”), dated May
3, 2010, as amended, among DPDW, Cuming Corporation (“Cuming”) and the
stockholders of Cuming listed on the signature pages to the SPA and (b) a
$1,400,000 cash contribution and (3) Holdings will make a $22,350,000 cash
contribution to the LLC.
 
WHEREAS, concurrently herewith, DPDW and Holdings are entering into that certain
Securities Purchase Agreement, dated as of the date hereof, pursuant to which
DPDW will issue to Holdings twenty million shares of DPDW common stock for
aggregate consideration of $1,400,000.
 
WHEREAS, concurrently herewith, Holdings will make a secured loan to Cuming in
the principal amount of $26,250,000 (the “Holdings Loan”) which shall be applied
by Cuming as partial consideration for the purchase price under the SPA.
 
WHEREAS, concurrently herewith, in order to support and develop the Business,
the LLC and DPDW are entering into that certain Management Services Agreement,
dated as of the date hereof, pursuant to which DPDW will provide certain
services of its senior management to the LLC (the “Management Services
Agreement”).
 
WHEREAS, concurrently herewith, in order to support the LLC’s business in
connection with its utilization of the assets contributed by Flotec to the LLC,
the LLC and DPDW are entering into that certain Secondment Agreement, dated the
date hereof, pursuant to which DPDW will provide certain services to the LLC
(the “Secondment Agreement”).
  
 
1

--------------------------------------------------------------------------------

 
   
WHEREAS, concurrently herewith, the LLC and DPDW are entering into that certain
Sales and Services Agreement, dated the date hereof, pursuant to which DPDW and
the LLC will agree to exclusively provide products and services to one another
(the “Sales and Services Agreement”).
 
WHEREAS, the parties hereto desire to (a) amend and restate the Original
Agreement, (b) provide for the issuance of Units to DPDW and Flotec and the
admission of each of DPDW and Flotec as a Member, (c) provide for the governance
of the LLC, and (d) set forth in detail their respective rights and duties
relating to the LLC.
 
Section 1 - Definitions
 
Capitalized terms used but not otherwise defined herein shall have the following
meanings:
 
“Adjusted Capital Account Deficit” shall mean with respect to any Capital
Account as of the end of any Taxable Year, the amount by which the balance in
such Capital Account is less than zero.  For this purpose, such Person’s Capital
Account balance shall be:
 
(i)    reduced for any items described in Treasury Regulation
Section 1.704-1(b)(2)(ii)(d)(4), (5), and (6); and
 
(ii)    increased for any amount such Person is obligated to contribute or is
treated as being obligated to contribute to the LLC pursuant to the penultimate
sentences of Treasury Regulation Sections  1.704-2(g)(1) and 1.704-2(i)(5).
 
The foregoing definition of Adjusted Capital Account deficit is intended to
comply with the provisions of Treasury Regulation Section 1.704-1(b)(2)(ii)(d)
and shall be interpreted consistently therewith.
 
“Admission Date” has the meaning set forth in Section 9.6 hereof.
 
“Affiliate” means any Person who directly, or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
the Person specified.  For purposes of the definition of Affiliate, “control”
means the possession, directly or indirectly, of the power to direct, or to
cause the direction of, the management and policies of a Person, whether through
the ownership of voting securities, by contract, or otherwise.
 
“Agreement” has the meaning set forth in the preamble hereof.
 
“Allocation Period” of the LLC shall mean the period commencing (a) in the case
of the LLC’s first Allocation Period, on the date of this Agreement, and (b)
thereafter, on the date immediately after the end of the next preceding
Allocation Period, and terminating at, or immediately preceding (as may be
appropriate) the last day of the Fiscal Year or the date of the issuance of
Units or of any other event that results in a change in the proportion of Units
held by any Member.
  
 
2

--------------------------------------------------------------------------------

 
  
“Board” has the meaning set forth in Section 5.1 hereof.
 
“Book Value” shall mean, with respect to any LLC property, the LLC’s adjusted
basis for federal income tax purposes, adjusted from time to time to reflect the
adjustments required or permitted by Treasury Regulation
Section 1.704-1(b)(2)(iv)(d)-(g) (including, without limitation, the issuance of
new Units).
 
“Business” means, collectively, the Cuming Business and the Non-Cuming Business.
 
“Business Day” shall mean any day other than Saturday, Sunday and any day that
is a legal holiday in New York, New York or a day on which banking institutions
in New York, New York are authorized by law or other governmental action to
close.
 
“Capital Account” shall mean the capital account maintained for a Member
pursuant to Section 3.2 hereof.
 
“Capital Contribution” shall mean, collectively, the Cuming Capital
Contributions and the Non-Cuming Capital Contributions.
 
“Capital Sub-Account” has the meaning set forth in Section 3.2 hereof.
 
“Certificate of Formation” has the meaning set forth in the Recitals hereof.
 
“Class A Units” shall mean the Class A-1 Units and the Class A-2 Units.
 
“Class A-1 Units” has the meaning set forth in Section 3.1(b) hereof.
 
“Class A-2 Units” has the meaning set forth in Section 3.1(b) hereof.
 
“Class B-1 Preferred Return” means a cumulative annual return, equal to 9% per
annum and paid in cash, on the Class B-1 Invested Capital compounded quarterly,
calculated from the date hereof to the date on which the Class B-1 Priority
Amount is paid.
 
“Class B-1 Priority Amount” means an amount equal to the sum of (i) the Class
B-1 Preferred Return plus (ii) the Class B-1 Invested Capital.
 
“Class B-1 Invested Capital” means the initial Capital Contribution for the
Class B-1 Units, which shall equal $7,720,588, minus amounts distributed to the
holders of the Class B-1 Units pursuant to Section 4.1(a)(i) hereof.
  
 
3

--------------------------------------------------------------------------------

 
   
“Class B-2 Preferred Return” means a cumulative annual return, equal to 9% per
annum and paid in cash, on the Class B-2 Invested Capital compounded quarterly,
calculated from the date hereof to the date on which the Class B-2 Priority
Amount is paid.
 
“Class B-2 Priority Amount” means an amount equal to the sum of (i) the Class
B-2 Preferred Return plus (ii) the Class B-2 Invested Capital.
 
“Class B-2 Invested Capital” means the initial Capital Contribution for the
Class B-2 Units, which shall equal $1,029,412, minus amounts distributed to the
holders of the Class B-2 Units pursuant to Section 4.1(b)(i) hereof.
 
“Class B-1 Units” has the meaning set forth in Section 3.1(b) hereof.
 
“Class B-2 Units” has the meaning set forth in Section 3.1(b) hereof.
 
“Code” shall mean the U.S. Internal Revenue Code of 1986, as amended.  Such term
shall be deemed to include any future amendments to the Code and any
corresponding provisions of succeeding Code provisions (whether or not such
amendments and corresponding provisions are mandatory or discretionary;
provided, however, that if they are discretionary, the term “Code” shall not
include them if including them would have a material adverse effect on any
Member).
 
“Confidential Information” has the meaning set forth in Section 6.6 hereof.
 
“Contribution Agreement” has the meaning set forth in the Recitals hereof.
 
“Covered Person” has the meaning set forth in Section 6.2 hereof.
 
“Cuming” has the meaning set forth in the Recitals hereof.
 
“Cuming Available Cash” shall mean, as of any date, all cash funds of the LLC on
hand on such date derived from the Cuming Business less the sum of (i) an amount
sufficient to pay all costs and expenses payable at such time relating to Cuming
Business  and (ii) reserves for the LLC as determined by the Board.
 
“Cuming Business” shall mean the business and operations of the LLC attributable
to Cuming.
 
“Cuming Capital Contribution” shall mean, with respect to any Member, the amount
of money and the Fair Market Value of property contributed to the LLC with
respect to any Class A-1 Unit or Class B-1 Unit issued pursuant to Section 3.1
hereof.
 
“Cuming Initial Capital Contribution” has the meaning set forth in Section
3.1(a) hereof.
  
 
4

--------------------------------------------------------------------------------

 
   
“Cuming Net Income” and “Cuming Net Loss” shall mean, for each Fiscal Year or
Fiscal Period, the taxable income or loss of the LLC relating to the Cuming
Business, or particular items thereof, determined in accordance with
Section 703(a) of the Code (for this purpose all items of income, gain, loss or
deduction, required to be stated separately pursuant to Section 703(a)(1) of the
Code shall be included in taxable income or loss) and with the accounting method
used by the LLC for U.S. federal income tax purposes with the following
adjustments:  (a) any income of the LLC that is exempt from U.S. federal income
taxation and not otherwise taken into account in computing Cuming Net Income and
Cuming Net Loss shall be added to such taxable income or loss; (b) any gain or
loss resulting from a disposition of an asset shall be calculated with reference
to such Book Value; (c) in lieu of depreciation, amortization, and other cost
recovery deductions taken into account in computing such taxable income or loss,
there shall be taken into account depreciation for such Fiscal Year, computed in
accordance with the definition of “Depreciation”; (d) any expenditures of the
LLC that are described in Section 705(a)(2)(B) of the Code or are treated as
described in Section 705(a)(2)(B) of the Code pursuant to Regulation
Section 1.704-1(b)(2)(iv)(i) shall be treated as deductible items; (e) in the
event the Book Value of any LLC asset is adjusted in accordance with the
definition of Book Value and Section 3.2(a) hereof, the amount of such
adjustment shall be taken into account as gain or loss from the disposition of
such asset for purposes of computing Cuming Net Income or Cuming Net Loss; and
(f) to the extent an adjustment to the adjusted tax basis of any LLC asset
pursuant to Section 734(b) of the Code is required, pursuant to Treasury
Regulation Section 1.704-1(b)(2)(iv)(m)(4), to be taken into account in
determining Capital Accounts as a result of a distribution other than in
liquidation of a Member’s interest in the LLC, the amount of such adjustment
shall be treated as an item of gain (if the adjustment increases the basis of
the asset) or loss (if the adjustment decreases such basis) from the disposition
of such asset and shall be taken into account for purposes of computing Cuming
Net Income and Cuming Net Loss.
 
“Deep Down” shall mean (i) DPDW and (ii) any of the Affiliates and subsidiaries
of DPDW, including Flotec, at any time that such Affiliate or subsidiary serves
as a Member of the LLC in accordance with the terms hereof.
 
“Deep Down Director” has the meaning set forth in Section 5.2(b) hereof.
 
“Delaware Act” shall mean the Delaware Limited Liability Company Act, 6 Del. L.
Section 18-101, et seq., as it may be amended from time to time, and any
successor to the Delaware Act.
 
“Depreciation” shall mean, for each Fiscal Year, an amount equal to the
depreciation, amortization, or other cost recovery deduction allowable for
Federal income tax purposes with respect to an asset for such Fiscal Year,
except that (a) with respect to any asset the Book Value of which differs from
its adjusted tax basis for Federal income tax purposes at the beginning of such
Fiscal Year and which difference is being eliminated by use of the “remedial
method” as defined by Section 1.704-3(d) of the Treasury Regulations,
Depreciation for such Fiscal Year shall be the amount of book basis recovered
for such Fiscal Year under the rules prescribed by Section 1.704-3(d)(2) of the
Treasury Regulations, and (b) with respect to any other asset the Book Value of
which differs from its adjusted tax basis for Federal income tax purposes at the
beginning of such Fiscal Year, Depreciation shall be an amount which bears the
same ratio to such beginning Book Value as the Federal income tax depreciation,
amortization, or other cost recovery deduction for such Fiscal Year bears to
such beginning adjusted tax basis; provided, however, that in the case of clause
(b) above, if the adjusted tax basis for Federal income tax purposes of an asset
at the beginning of such Fiscal Year is zero, Depreciation shall be determined
with reference to such beginning Book Value using any reasonable method selected
by the Board.
  
 
5

--------------------------------------------------------------------------------

 
  
“Designated Representative” has the meaning set forth in Section 5.2(c) hereof.
 
“Director” has the meaning set forth in Section 5.2(a) hereof.
 
“DPDW” has the meaning set forth in the Recitals hereof.
 
“Drag Along Sale” has the meaning set forth in Section 9.4(a) hereof.
 
“Effective Date” means December 31, 2010.
 
“Excluded Issuances” has the meaning set forth in Section 9.1 hereof.
 
“Fair Market Value” shall mean (a) as of any date, in the case of
publicly-traded securities, the average of their last sales prices on the
applicable trading exchange or quotation system on each trading day during the
five trading day period ending on the day immediately before such date and (b)
in the case of any other securities or property, the fair market value of such
securities or property, as determined reasonably and in good faith by (i) the
Board, which is deemed to be agreed by the Members, with respect to
determinations of fair market value at or prior to the date hereof (including
determination of the Initial Capital Contributions as reflected on Schedule A
hereto) or (ii) an independent third-party chosen by the Board, with respect to
determinations of fair market value after the date hereof.
 
“FBR” has the meaning set forth in Section 11.9 hereof.
 
“Fiscal Period” shall mean any interim accounting period within a Taxable Year
established by the Members and which is permitted or required by Code
Section 706.
 
“Fiscal Year” shall mean the LLC’s annual accounting period established pursuant
to Section 7.2 hereof.
 
“Flotec” has the meaning set forth in the Recitals hereof.
 
“GAAP” shall mean United States generally accepted accounting principles in
effect from time to time.
   
 
6

--------------------------------------------------------------------------------

 
  
“Holdings” has the meaning set forth on the Recitals hereof.
 
“Holdings Directors” has the meaning set forth in Section 5.2(b) hereof.
 
“Holdings Entities” has the meaning set forth in Section 11.9 hereof.
 
 “Joinder” has the meaning set forth in Section 9.2 hereof.
 
“Indemnified Person” has the meaning set forth in Section 6.4(a) hereof.
 
“Initial Capital Contribution” has the meaning set forth in Section 3.1(a)
hereof.
 
“Liquidation Assets” has the meaning set forth in Section 10.2(b) hereof.
 
“Liquidation FMV” has the meaning set forth in Section 10.2(b) hereof.
 
“LLC” has the meaning set forth in the Recitals hereof.
 
“LLC Interest” shall mean the interest of a Member in Cuming Net Income and
Cuming Net Loss or Non-Cuming Net Income and Non-Cuming Net Loss, as applicable,
and distributions.
 
“Losses” has the meaning set forth in Section 6.4(a) hereof.
 
“Maintenance Units” has the meaning set forth in Section 9.1 hereof.
 
“Majority Holders” shall mean any one or more of the Members who hold, in the
aggregate, more than 50% of the Units.
 
“Management Services Agreement” has the meaning set forth in the Recitals
hereof.
 
 “Member” shall mean any Person admitted to the LLC as a Member pursuant to the
terms of this Agreement; but only so long as such Person is shown on the LLC’s
books and records as the owner of one or more Units.
 
“Minimum Gain” shall mean the partnership minimum gain determined pursuant to
Treasury Regulation Sections 1.704-2(b)(2) and 1.704-2(d).
 
“Non-Cuming Available Cash” shall mean, as of any date, all cash funds of the
LLC on hand on such date  derived from the Non-Cuming Business less the sum of
(i) an amount sufficient to pay all costs and expenses payable at such time
relating to Non-Cuming Business and (ii) reserves for the LLC as determined by
the Board.
 
“Non-Cuming Business” shall mean all business of the LLC that is not Cuming
Business.
   
 
7

--------------------------------------------------------------------------------

 
 
“Non-Cuming Capital Contribution” shall mean, with respect to any Member, the
amount of money and the Fair Market Value of property contributed to the LLC
with respect to any Class A-2 Unit or Class B-2 Unit issued pursuant to
Section 3.1 hereof.
 
“Non-Cuming Initial Capital Contribution” has the meaning set forth in Section
3.1(a) hereof.
 
“Non-Cuming Net Income” and “Non-Cuming Net Loss” shall mean, for each Fiscal
Year or Fiscal Period, the taxable income or loss of the LLC relating to the
Non-Cuming Business, or particular items thereof, determined in accordance with
Section 703(a) of the Code (for this purpose all items of income, gain, loss or
deduction, required to be stated separately pursuant to Section 703(a)(1) of the
Code shall be included in taxable income or loss) and with the accounting method
used by the LLC for U.S. federal income tax purposes with the following
adjustments:  (a) any income of the LLC that is exempt from U.S. federal income
taxation and not otherwise taken into account in computing Non-Cuming Net Income
and Non-Cuming Net Loss shall be added to such taxable income or loss; (b) any
gain or loss resulting from a disposition of an asset shall be calculated with
reference to such Book Value; (c) in lieu of depreciation, amortization, and
other cost recovery deductions taken into account in computing such taxable
income or loss, there shall be taken into account depreciation for such Fiscal
Year, computed in accordance with the definition of “Depreciation”; (d) any
expenditures of the LLC that are described in Section 705(a)(2)(B) of the Code
or are treated as described in Section 705(a)(2)(B) of the Code pursuant to
Regulation Section 1.704-1(b)(2)(iv)(i) shall be treated as deductible items;
(e) in the event the Book Value of any LLC asset is adjusted in accordance with
the definition of Book Value and Section 3.2(a) hereof, the amount of such
adjustment shall be taken into account as gain or loss from the disposition of
such asset for purposes of computing Non-Cuming Net Income or Non-Cuming Net
Loss; and (f) to the extent an adjustment to the adjusted tax basis of any LLC
asset pursuant to Section 734(b) of the Code is required, pursuant to Treasury
Regulation Section 1.704-1(b)(2)(iv)(m)(4), to be taken into account in
determining Capital Accounts as a result of a distribution other than in
liquidation of a Member’s interest in the LLC, the amount of such adjustment
shall be treated as an item of gain (if the adjustment increases the basis of
the asset) or loss (if the adjustment decreases such basis) from the disposition
of such asset and shall be taken into account for purposes of computing
Non-Cuming Net Income and Non-Cuming Net Loss.
 
“Nonrecourse Debt Minimum Gain” shall mean the partnership nonrecourse debt
minimum gain determined pursuant to Treasury Regulation Section 1.704-2(i).
 
“Offer” has the meaning set forth in Section 9.3(a) hereof.
 
“Officer” shall mean any officer at the LLC appointed pursuant to Section 5.11
hereof.
 
“Original Agreement” has the meaning set forth in the Recitals hereof.
  
 
8

--------------------------------------------------------------------------------

 
  
“Person” shall mean an individual or a corporation, partnership, limited
liability company, trust unincorporated organization, association or other
entity.
 
“Permitted Transfer” has the meaning set forth in Section 9.3(b) hereof.
 
“Preemptive Securities” has the meaning set forth in Section 9.3(b) hereof.
 
“Pro Rata” means each Member’s proportionate ownership of the number of
outstanding Units within such class or classes to which a particular provision
of this Agreement is stated to apply.
 
“Prospective Sellers(s)” has the meaning set forth in Section 9.3(a) hereof.
 
“Qualified IPO” means shall mean the closing of a firm commitment underwritten
public offering of Units or shares of any parent company or subsidiary created
for the purpose of the public offering which results in the Units or common
stock, as applicable, being listed on a national securities exchange and in
which the LLC realized net proceeds of at least $50,000,000.
 
 “Regulatory Allocations” has the meaning set forth in Section 4.3(i) hereof.
 
“Rights Notice” has the meaning set forth in Section 9.1 hereof.
 
“Sales and Services Agreement” has the meaning set forth in the Recitals hereof.
 
“Secondment Agreement” has the meaning set forth in the Recitals hereof.
 
“SPA” has the meaning set forth in the Recitals hereof.
 
“Subsidiary” shall mean, with respect to any Person, any corporation, limited
liability company, partnership, association or business entity of which (i) if a
corporation, a majority of the total voting power of shares of stock entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors, managers or trustees thereof is at the time owned or controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person or a combination thereof or (ii) if a limited liability company,
partnership, association or other business entity (other than a corporation), a
majority of  partnership or other similar ownership interest thereof is at the
time owned or controlled, directly or indirectly, by any Person or one or more
Subsidiaries of that Person or a combination thereof.  For purposes hereof, a
Person or Persons shall be deemed to have a majority ownership interest in a
limited liability company, partnership, association or other business entity
(other than a corporation) if such Person or Persons shall be allocated a
majority of limited liability company, partnership, association or other
business entity gains or losses or shall be or control any managing director or
general partner of such limited liability company, partnership, association or
other business entity.  For purposes hereof, references to a “Subsidiary” of any
Person shall be given effect only at such times that such Person has one or more
Subsidiaries, and, unless otherwise indicated, the term “Subsidiary” refers to a
Subsidiary of the LLC.
  
 
9

--------------------------------------------------------------------------------

 
“Substituted Member” has the meaning set forth in Section 9.7 hereof.
 
“Tax Matters Member” has the meaning set forth in Section 8.3 hereof.
 
“Taxable Year” shall mean the LLC’s accounting period for U.S. federal income
tax purposes determined pursuant to Section 8.2 hereof.
 
“Transfer” has the meaning set forth in Section 9.2 hereof.
 
 “Treasury Regulations” shall mean the income tax regulations promulgated under
the Code and effective as of the date hereof.  Such term shall be deemed to
include any future amendments to such regulations and any corresponding
provisions of succeeding regulations (whether or not such amendments and
corresponding provisions are mandatory or discretionary; provided, however, that
if they are discretionary, the term “Treasury Regulations” shall not include
them if including them would have a material adverse effect on any Member).
 
“Units” shall mean all Class A-1 Units, Class A-2 Units, Class B-1 Units and
Class B-2 Units held at any time during the term of this Agreement by any
Member, and shall include any Securities issued in respect of or in exchange for
such Class A-1 Units, Class A-2 Units, Class B-1 Units and Class B-2 Units
whether by way of dividend or other distribution, split, reverse split,
recapitalization, merger, rollup transaction, consolidation, conversion or
reorganization.
 
“Withholding Advances” has the meaning set forth in Section 4.4(b) hereof.
 
Section 2 - Organizational Matters
 
2.1   Formation of LLC.  The LLC was formed on December 2, 2010, pursuant to the
provisions of the Delaware Act and the provisions of the Original Agreement,
which, effective as of the date hereof, shall be amended and restated in its
entirety by this Agreement.
 
2.2   Limited Liability Company Agreement.  The Members hereby execute this
Agreement for the purpose of establishing the affairs of the LLC and the conduct
of its business in accordance with the provisions of the Delaware Act.  The
Members hereby agree that during the term of the LLC set forth in Section 2.6
hereof the rights and obligations of the Members with respect to the LLC will be
determined in accordance with the terms and conditions of this Agreement and,
except where the Delaware Act provides that such rights and obligations
specified in the Delaware Act shall apply “unless otherwise provided in a
limited liability company agreement” or words of similar effect and such rights
and obligations are set forth in this Agreement, the Delaware Act.
 
2.3   Name.  The name of the LLC shall be “Cuming Flotation Technologies,
LLC”.  The Members in their sole discretion may change the name of the LLC at
any time and from time to time.  The LLC’s business may be conducted under its
name and/or any other name or names deemed advisable by the Board.
  
 
10

--------------------------------------------------------------------------------

 
  
2.4   Purpose.  The LLC is organized for the object and purpose of engaging in
all lawful transactions and business activities as may be determined by the
Board.  The LLC shall have any and all powers necessary or desirable to carry
out the purposes and business of the LLC, to the extent that the same may be
lawfully exercised by limited liability companies under the Delaware Act.  The
LLC will operate in accordance with all laws and regulations applicable to it
from time to time.
 
2.5   Principal Office; Registered Office.  The principal office of the LLC
shall be in the state of New York or at such other place as the Board may from
time to time designate, and all business and activities of the LLC shall be
deemed to have occurred at its principal office.  The LLC may maintain offices
at such other place or places as the Board deems advisable.  Notification of any
such change shall be given to all Members.  The registered office of the LLC
required by the Delaware Act to be maintained in the State of Delaware shall be
the initial registered office named in the Certificate of Formation or such
other office (which need not be a place of business of the LLC) as the Board may
designate from time to time in the manner provided by law.  The registered agent
of the LLC in the State of Delaware shall be the initial registered agent named
in the Certificate of Formation or such other person or persons as the Board may
designate from time to time
 
2.6   Term.  The term of the LLC commenced upon the filing of the Certificate of
Formation in accordance with the Delaware Act and shall continue in existence
until termination and dissolution thereof in accordance with the provisions of
Section 10 hereof.
 
2.7   Foreign Qualification.  Prior to the LLC’s conducting business in any
jurisdiction other than Delaware, the Board shall cause the LLC to comply, to
the extent procedures are available and those matters are reasonably within the
control of the Officers, with all requirements necessary to qualify the LLC as a
foreign limited liability company in that jurisdiction.  At the request of the
Board or any Officer, each Member shall execute, acknowledge, swear to and
deliver any or all certificates and other instruments conforming with this
Agreement that are necessary or appropriate to qualify, continue and terminate
the LLC as a foreign limited liability company in all such jurisdictions in
which the LLC may conduct business.
 
2.8   Board’s Authority.  Subject to the provisions of this Agreement, (i) the
LLC may, upon the direction of the Board, enter into any and all documents,
agreements and instruments and perform any and all transactions contemplated
thereby, and (ii) the Board may authorize any Person (including any Member or
Officer) to enter into and perform any and all documents, agreements and
instruments on behalf of the LLC.
 
2.9   No State-Law Partnership.  The Members intend that the LLC not be a
partnership (including, without limitation, a limited partnership) or joint
venture, and that no Member be a partner or joint venturer of any other Member
by virtue of this Agreement, for any purposes other than as set forth in the
last sentence of this Section 2.9, and neither this Agreement nor any other
document entered into by the LLC or any Member relating to the subject matter
hereof shall be construed to suggest otherwise.  The Members intend that the LLC
shall be treated as a partnership for federal and, if applicable, state or local
income tax purposes, and that each Member and the LLC shall file all tax returns
and shall otherwise take all tax and financial reporting positions in a manner
consistent with such treatment.
  
 
11

--------------------------------------------------------------------------------

 
Section 3 - Capital Contributions, Units and Capital Accounts
 
3.1   Members.
 
(a)   Each Member has made (i) initial Capital Contributions with respect to the
Cuming Business (the “Cuming Initial Capital Contributions”) and (ii) initial
Capital Contributions with respect to the Non-Cuming Business (the “Non-Cuming
Initial Capital Contributions” and, together with the Cuming Initial Capital
Contributions, the “Initial Capital Contributions”) in the amount set forth
opposite its name on Schedule A hereto.  Schedule A will be amended as necessary
in accordance with this Agreement.
 
(b)   Subject to Section 9.1, the LLC shall be authorized to issue a number of
Units as determined by the Board from time to time, initially consisting of
classes of Units as follows: (i) Class A-1 Units (the “Class A-1 Units”),
(ii) Class A-2 Units (the “Class A-2 Units”), (iii) Class B-1 Units (the “Class
B-1 Units”) and (ii) Class B-2 Units (the “Class B-2 Units”).  The Class A-1
Units and Class B-1 Units will represent an interest of a Member in the LLC
which tracks the performance of the Cuming Business as if the Cuming Business
was the only business operated by the LLC (based Pro Rata on the aggregate
number of Class A-1 Units and Class B-1 Units held by Members in the LLC).  The
Class A-2 Units and Class B-2 Units will represent an interest of a Member in
the LLC which tracks the performance of the Non-Cuming Business as if the
Non-Cuming Business was the only business operated by the LLC (based Pro Rata on
the aggregate number of Class A-2 Units and Class B-2 Units held by Members in
the LLC).  The Board shall cause the LLC to maintain its books in records in a
manner to separately track all relevant information relating to the Cuming
Business and the Non-Cuming Business for purposes of maintaining the Class A-1
Units and Class B-1 Units and Class A-2 Units and Class B-2 Units, respectively.
 
(c)   Schedule A hereto sets forth the number of Class A-1 Units, Class A-2
Units, Class B-1 Units and Class B-2 Units issued and outstanding as of the
Effective Date and the holders thereof.
 
(d)   Initial Capital Contributions of cash paid by a Member are to be made
contemporaneously with the execution of this Agreement by wire transfer of
immediately available U.S. funds to the LLC.
 
(e)   Initial Capital Contributions of non-cash assets as set forth on Schedule
A by a Member are to be made contemporaneously with the execution of this
Agreement and shall be effected by a written assignment or such other documents
as the Board shall direct, including any documentation required by the
Contribution Agreement.  Any Member making an in-kind Capital Contribution
agrees to do such further acts and execute such further documents as the Board
may direct to perfect LLC’s interest in such in-kind Capital Contribution.
  
 
12

--------------------------------------------------------------------------------

 
 
(f)   Each Member’s interest in the LLC, including such Member’s LLC Interests
and the right to vote, with respect to the Class A Units, on certain matters as
provided in this Agreement, shall be represented by the Units owned by such
Member.  The ownership of Units shall entitle each Member to allocations of
Cuming Net Income or Cuming Net Loss and Non-Cuming Net Income or Non-Cuming Net
Loss, as applicable, and other items and distributions of cash and other
property as set forth in Section 4.
 
(g)   Without limiting the generality of the other provisions of this Section 3,
in order to advance the interests of the Members by enhancing the LLC’s ability
to attract, retain and motivate persons who make (or are expected to make)
important contributions to the LLC by providing such persons with equity
ownership opportunities and performance-based incentives and thereby better
aligning the interests of such persons with those of the Members, the Board
shall have the right, power and authority, with no need for any further vote,
consent, approval or other action of any Member, to establish one or more equity
compensation plans of the LLC providing for the issuance of options to
management of the LLC that will be exercisable upon the earlier to occur of (i)
a change of control of the LLC and (ii) four (4) years from the date of issuance
of such options.
 
3.2   Capital Accounts.
 
(a)   The LLC shall maintain a separate Capital Account for each Member
according to the rules of Treasury Regulation Section 1.704-1(b).  With respect
to each Capital Account, the LLC shall maintain a separate capital sub-account
(a “Capital Sub-Account”) with respect to the Cuming Business and the
Non-Cumming Business.  The amount in the Capital Sub-Account of any Member at
any time shall be equal to the sum of:
 
(i)   the amount of such Member’s Cuming Capital Contributions or Non-Cuming
Capital Contributions, as applicable, (net of liabilities secured by contributed
property that the LLC is considered to assume or take subject to under
Section 752 of the Code);
 
(ii)   the amount of Cuming Net Income or Non-Cuming Net Income, as applicable,
allocated to such Member pursuant to Section 4.2 hereof or any items in the
nature of income or gain which are specially allocated pursuant to Section 4.3
hereof; and
 
(iii)   the amount of any LLC liabilities with respect to the Cuming Business or
the Non-Cuming Business, as applicable, that are assumed by such Member (other
than liabilities that are secured by any LLC property distributed to such Member
that the Member is considered to assume or take subject to Section 752 of the
Code) and shall be reduced by the sum of:
 
13

--------------------------------------------------------------------------------

 
 
(A)   the amount of Cuming Net Losses or Non-Cuming Net Losses, as applicable,
allocated to such Member pursuant to Section 4.2 hereof or any items in the
nature of expenses or losses which are specially allocated pursuant to
Section 4.3 hereof;
 
(B)   the amount of cash and the Book Value of property, if any, distributed to
such Member by the LLC with respect to the Cuming Business or the Non-Cuming
Business, as applicable, (net of liabilities secured by such distributed
property that such Member is considered to assume or take subject to Section 752
of the Code); and
 
(C)   the amount of any liabilities of such Member with respect to the Cuming
Business or the Non-Cuming Business, as applicable, that are assumed by the LLC
(other than liabilities that are secured by any property contributed by such
Member to the LLC).
 
(b)   In the event that any Person is transferred Units of a Member in
accordance with the provisions of Section 9 hereof such Person shall succeed to
the Capital Account of the transferor Member to the extent the Capital Account
relates to the transferred interest (or a portion thereof).
 
(c)   The foregoing provisions and the other provisions of this Agreement
relating to the maintenance of Capital Accounts are intended to comply with
Treasury Regulations Section 1.704-1(b) and shall be interpreted and applied in
a manner consistent with such Regulations.
 
3.3   Negative Capital Accounts.  No Member shall be required to pay to any
other Member or the LLC any deficit or negative balance which may exist from
time to time in such Member’s Capital Account (including upon and after
dissolution of the LLC).
 
3.4   No Withdrawal.  No Person shall be entitled to withdraw any part of such
Person’s Capital Contribution or Capital Account or to receive any distribution
from the LLC, except as expressly provided herein.
 
3.5   Restrictive Legend.  In the event that certificates representing the Units
are issued, each certificate or instrument shall be imprinted with a legend in
substantially the following form:
 
“THE UNITS REPRESENTED BY THIS CERTIFICATE WERE ORIGINALLY ISSUED ON DECEMBER
31, 2010, HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “ACT”), OR APPLICABLE STATE SECURITIES LAWS (“STATE ACTS”) AND MAY NOT BE
SOLD, ASSIGNED, PLEDGED OR TRANSFERRED OR OTHERWISE DISPOSED OF WITHOUT AN
EFFECTIVE REGISTRATION UNDER THE ACT OR STATE ACTS OR AN EXEMPTION
THEREFROM.  THE TRANSFER OF THE UNITS REPRESENTED BY THIS CERTIFICATE IS SUBJECT
TO THE CONDITIONS SPECIFIED IN AN AMENDED AND RESTATED LIMITED LIABILITY COMPANY
AGREEMENT, DATED AS OF DECEMBER 31, 2010, AS AMENDED AND MODIFIED FROM TIME TO
TIME, GOVERNING THE ISSUER (THE “COMPANY”) AND BY AND AMONG CERTAIN MEMBERS.  A
COPY OF SUCH CONDITIONS SHALL BE FURNISHED BY THE COMPANY TO THE HOLDER HEREOF
UPON WRITTEN REQUEST AND WITHOUT CHARGE.”
  
 
14

--------------------------------------------------------------------------------

 
 
Section 4 - Distributions and Allocations
 
4.1   Distributions.
  
(a)   The LLC shall make distributions of Cuming Available Cash, from time to
time as determined by the Board in the following order and priority:
 
(i)   first 100% to the holders of Class B-1 Units until such holders have
received distributions equal to the Class B-1 Priority Amount and at such time
that the holders of Class B-1 Units have received distributions equal to the
Class B-1 Priority Amount the Class B-1 Units shall be terminated and cancelled
and shall no longer be outstanding;
 
(ii)   thereafter, to the holders of Class A-1 Units (on a Pro Rata basis).
 
(b)   The LLC shall make distributions of Non-Cuming Available Cash, from time
to time as determined by the Board in the following order and priority:
 
(i)   first 100% to the holders of Class B-2 Units until such holders have
received distributions equal to the Class B-2 Priority Amount and at such time
that the holders of Class B-2 Units have received distributions equal to the
Class B-2 Priority Amount the Class B-2 Units shall be terminated and cancelled
and shall no longer be outstanding;
 
(ii)   thereafter, to the holders of Class A-2 Units (on a Pro Rata basis).
 
(c)   The LLC shall not cause or allow Cuming to make any distributions to the
LLC until the Holdings Loan is repaid in full, together with any interest
thereon.
 
(d)   If the LLC has net taxable income for federal income tax purposes for any
Taxable Year, then the LLC may distribute, within ninety (90) days after the end
of such Taxable Year, cash to each Member in an amount, if any, that is
required, when such distribution is combined with all other distributions
theretofore made to such Member with respect to such Taxable Year, to cause the
aggregate amount distributed to such Member to be at least equal to the product
of (i) the amount of the net taxable income of the LLC for such Taxable Year
that is allocated to such Member for such preceding Taxable Year, multiplied by
(ii) the highest combined federal, state and local effective income tax rate
applicable to a corporation doing business in New York, New York, taking into
account the deductibility of state and local taxes.  If the LLC makes any tax
distributions to a Member pursuant to this Section 4.1(d) then the LLC must make
commensurate distributions to all other Members.
  
 
15

--------------------------------------------------------------------------------

 
 
4.2   Allocations.
 
(a)   Net Income and Net Loss.  Except as otherwise provided in this Agreement,
Cuming Net Income, Cuming Net Loss, Non-Cuming Net Income and Non-Cuming Net
Loss (and, to the extent necessary, individual items of income, gain, loss,
deduction or credit) of the LLC shall be allocated for each Allocation Period
among the Members in a manner that, after giving effect to the allocations set
forth in this Section 4.2(a) and Section 4.3, the Capital Sub-Account of each
Member, immediately after making such allocation, is, as nearly as possible,
equal (proportionately) to (i) the distributions that would be made to such
Member if the LLC were dissolved, its affairs wound up and its assets sold for
cash equal to their Book Value, all liabilities of the LLC were satisfied
(limited with respect to each nonrecourse liability to the Gross Asset Value of
the assets securing such liability), and the net assets of the LLC were
distributed in accordance with Section 4.1(a) and Section 4.1(b), as applicable,
to the Members immediately after making such allocation, minus (ii) such
Member’s share of Minimum Gain and Nonrecourse Debt Minimum Gain, computed
immediately prior to the hypothetical sale of assets.
 
(b)   Tax Allocations.  For U.S. federal, state and local income tax purposes,
items of income, gain, loss, deduction and credit shall be allocated to the
Members in accordance with the allocations of the corresponding items for
Capital Account purposes under Sections 4.2(a) and 4.3, except that items with
respect to which there is a difference between tax basis and Book Value will be
allocated in accordance with Section 704(c) of the Code and the Regulations
thereunder.  In accordance with Section 704(c) of the Code and the Treasury
Regulations thereunder, income, gain, loss and deduction with respect to any
property contributed to the capital of the LLC shall, solely for tax purposes,
be allocated among the Members so as to take account of any variation between
the adjusted basis of such property to the LLC for U.S. federal income tax
purposes and its Fair Market Value at the time of contribution by applying such
method provided under Treasury Regulation Section 1.704-3 as is selected by the
Board.
 
4.3   Special Allocations.
 
(a)   Minimum Gain Chargeback.  Notwithstanding any other provision of
Section 4.2, if there is a net decrease in Minimum Gain or Nonrecourse Debt
Minimum Gain (determined in accordance with the principles of Regulation
Sections 1.704-2(d) and 1.704-2(i)) during any Allocation Period, the Members
shall be specially allocated items of Cuming Net Income and/or Non-Cuming Net
Income, as applicable, for such year (and, if necessary, subsequent years) in an
amount equal to their respective shares of such net decrease during such year,
determined pursuant to Treasury Regulation Sections 1.704-2(g) and
1.704-2(i)(5).  The items to be so allocated shall be determined in accordance
with Treasury Regulation Sections 1.704-2(f), 1.704-2(i)(4),
1.704-2(j)(2).  This Section 4.3(a) is intended to comply with the minimum gain
chargeback requirements in such Treasury Regulation Sections and shall be
interpreted consistently therewith.
  
 
16

--------------------------------------------------------------------------------

 
 
(b)   Qualified Income Offsets.  In the event any Member unexpectedly received
any adjustments, allocations, or distributions described in Treasury Regulation
Section 1.704-1(b)(2)(ii)(d)(4), (5) or (6), items of Cuming Net Income and/or
Non-Cuming Net Income, as applicable, shall be specially allocated to such
Member in an amount and manner sufficient to eliminate the Adjusted Capital
Account Deficit created by such adjustments, allocations or distributions as
promptly as possible, provided that an allocation pursuant to this
Section 4.3(b) shall be made if and only to the extent that such Member would
have an Adjusted Capital Account Deficit after all other allocations provided
for in Section 4.2 and this Section 4.3 have been tentatively made as if this
Section 4.3(b) were not in the Agreement.  This Section 4.3(b) is intended to
comply with the “qualified income offset” requirement in such Regulation Section
and shall be interpreted consistently therewith.
 
(c)   Gross Income Allocations.  In the event any Member has an Adjusted Capital
Account Deficit at the end of any Allocation Period, each such Member shall be
specially allocated items of Cuming Net Income and/or Non-Cuming Net Income, as
applicable, in the amount of such excess as quickly as possible, provided that
an allocation pursuant to this Section 4.3(c) shall be made only if and to the
extent that a Member would have a deficit Capital Account in excess of such sum
after all other allocations provided for in Section 4.2 and this Section 4.3
have been tentatively made as if Section 4.3(b) (relating to qualified income
offsets) and this Section 4.3(c) were not in this Agreement.
 
(d)   Regulatory Compliance.  The provisions of Section 3.2 (relating to Capital
Accounts), Section 4.1 (relating to distributions), Section 4.2 (relating to
allocations), this Section 4.3 and the other provisions of this Agreement
relating to the maintenance of Capital Accounts are intended to comply with
Treasury Regulation Section 1.704-1(b) and shall be interpreted and applied in a
manner consistent with such Regulation.  The Board shall be authorized to make
appropriate amendments to the allocations of items pursuant to Section 4.2
(relating to allocations) if necessary in order to comply with Section 704 of
the Code or applicable Regulations thereunder; provided, that no such change
shall have an adverse effect upon the amount distributable to any Member
pursuant to this Agreement.
 
(e)   Nonrecourse Liabilities.  For purposes of Treasury Regulation
Section 1.752-3(a), the Members’ interests in LLC profits shall be in proportion
to their respective Units.
 
(f)   Nonrecourse Deductions.  Any Member nonrecourse deductions (as defined in
Treasury Regulation Section 1.704-2(i)(1) and (2)) for any taxable period shall
be allocated to the Member who bears the economic risk of loss with respect to
the liability to which such Member nonrecourse deductions are attributable in
accordance with Regulation Section 1.704-2(i)(1).  Nonrecourse Deductions (as
such term is defined in Treasury Regulation Sections 1.704-2(b)(1) and
1.704-2(c)) of the LLC shall be allocated to the Members in proportion to their
Units.
  
 
17

--------------------------------------------------------------------------------

 
 
(g)   Section 754 Adjustment.  To the extent an adjustment to the adjusted tax
basis of any LLC asset pursuant to Sections 734(b) or 743(b) of the Code is
required, pursuant to Treasury Regulation Section 1.704-1(b)(2)(iv)(m), to be
taken into account in determining the Capital Accounts, the amount of such
adjustment to the Capital Accounts shall be treated as an item of gain (if the
adjustment increases the basis of the asset) or loss (if the adjustment
decreases such basis), and such gain or loss shall be specially allocated to the
Members in a manner consistent with the manner in which their Capital Accounts
are required to be adjusted pursuant to such regulation.
 
(h)   Ordering Rules.  Anything contained in this Agreement to the contrary
notwithstanding, allocations for any Taxable Year or other period of nonrecourse
deductions or of items required to be allocated pursuant to the minimum gain
chargeback requirements contained in Section 4.3 shall be made before any other
allocations hereunder.
 
(i)   Curative Allocations.  The allocations set forth in Sections 4.3(a)
(relating to Minimum Gain Chargeback), 4.3(b) (relating to Qualified Income
Offset), 4.3(c) (relating to Gross Income Allocation), 4.3(f) (relating to
Member Nonrecourse Deductions and Nonrecourse Deductions) and 4.3(g) (relating
to Section 754 Adjustments) of this Agreement (the “Regulatory Allocations”) are
intended to comply with certain requirements of the Treasury Regulations.  The
Board is authorized to offset all Regulatory Allocations either with other
Regulatory Allocations or with special allocations of income, gain, loss or
deductions pursuant to this Section 4.3(i) in whatever manner it determines
appropriate so that, after such offsetting allocations are made, each Member’s
Capital Account balance is, to the extent possible, equal to the Capital Account
balance such Member would have had if the Regulatory Allocations were not part
of this Agreement and all items of income, gain, loss or deduction were
allocated pursuant to Section 4.2(a) (relating to Cuming Net Income, Cuming Net
Loss, Non-Cuming Net Income and Non-Cuming Net Loss). In exercising its
discretion under this Section 4.3(i), the Board shall take into account future
Regulatory Allocations that, although not yet made, are likely to offset other
Regulatory Allocations.
 
4.4   Tax Withholding; Withholding Advances.
 
(a)   Tax Withholding.  If requested by the Board, each Member shall deliver to
the LLC:  (i) an affidavit in form satisfactory to the Board that the applicable
Member is not subject to withholding under the provisions of any federal, state,
local, foreign or other law; (ii) any certificate that the Board may reasonably
request with respect to any such laws; and/or (iii) any other form or instrument
reasonably requested by the Board relating to any Member’s status under such
law.  In the event that a Member fails or is unable to deliver to the Board an
affidavit described in subclause (i) of this clause (a), the Board will withhold
amounts from such Member in accordance with Section 4.4(b) (relating to
Withholding Advances).
  
 
18

--------------------------------------------------------------------------------

 
  
(b)   Withholding Advances – General.  To the extent the LLC is required by law
to withhold or to make tax payments on behalf of or with respect to any Member
(e.g., backup withholding) (“Withholding Advances”), the Board may withhold such
amounts and make such tax payments as so required.
 
(c)   Repayment of Withholding Advances.  All Withholding Advances made on
behalf of a Member shall (i) be paid on demand by the Member on whose behalf
such Withholding Advances were made or (ii) with the consent of the Board, in
its discretion, be repaid by reducing the amount of the current or next
succeeding distribution or distributions which would otherwise have been made to
such Member or, if such distributions are not sufficient for that purpose, by so
reducing the proceeds of liquidation otherwise payable to such Member.  Whenever
repayment of a Withholding Advance by a Member is made as described in
clause (ii) above, for all other purposes of this Agreement such Member shall be
treated as having received all distributions unreduced by the amount of such
Withholding Advance and interest thereon.
 
(d)   Withholding Advances – Reimbursement of Liabilities.  Each Member hereby
agrees to reimburse the LLC for any liability with respect to Withholding
Advances (including interest thereon) required or made on behalf of or with
respect to such Member (including penalties imposed with respect thereto).
 
Section 5 - Management
 
5.1   Management of the LLC.  The management of the LLC shall be vested
exclusively in the Board of Directors (the “Board”), which may from time to time
by resolution delegate authority to the Officers or to others to act on behalf
of the LLC.  Except as otherwise agreed by the Members, no Member shall have any
right or authority to take any action on behalf of the LLC or to bind or commit
the LLC with respect to any third party or otherwise.  Except as otherwise
expressly provided in this Agreement, each Member hereby (a) specifically
delegates to the Board its rights and powers to manage and control the business
and affairs of the LLC in accordance with the provisions of Section 18-407 of
the Delaware Act, and (b) revokes its right to bind the LLC, as contemplated by
the provisions of Section 18-402 of the Delaware Act.
 
5.2   Board of Directors.
 
(a)   The Members shall annually elect individuals to serve as members of the
Board (each a “Director”) in accordance with this Section 5.2.  The total number
of Directors constituting the Board shall be five (5).  The majority vote of the
Members will be required to elect or re-elect Directors to the Board.  The
Directors shall not be deemed to be “managers” within the meaning of the
Delaware Act and the LLC shall be managed by the Board, subject to the terms and
conditions of this Agreement.
  
 
19

--------------------------------------------------------------------------------

 
 
(b)   Each Member agrees to vote all of the Class A Units held by such Member
and any other voting securities of the LLC over which such Member has voting
control (whether at a meeting which has been duly called, or by written consent)
and shall take all other necessary or desirable actions within such Member’s
control (including attendance at meetings in person or by proxy for purposes of
obtaining a quorum and execution of written consents in lieu of meetings), and
the LLC agrees to take all reasonable actions within its control (including,
without limitation, calling special board and stockholder meetings), as may be
reasonably necessary or desirable in order to cause the authorized number of
Directors on the Board to be established at five (5) directors and to cause:
 
(i)   so long as Holdings holds any Units, the election to the Board of four (4)
representatives designated by Holdings (the “Holdings Directors”); and
 
(ii)   so long as Deep Down holds any Units, the election to the Board of one
(1) representative designated by Deep Down (the “Deep Down Director”).
 
(iii)   Each such Director shall hold office until the next meeting or the next
consent of the LLC’s Members for the election of Directors and until such
Director’s successor is duly elected and qualified, or until such director’s
earlier resignation or removal.
 
(c)   The Holdings Directors may designate one individual Holdings Director to
serve as the designated representative for the Holdings Directors (the
“Designated Representative”) who shall be empowered to act on behalf of all
Holdings Directors.  The Members and other Directors may rely upon actions of
the Designated Representative as being authorized by and binding upon all
Holdings Directors.  The Designated Representative may be changed from time to
time by Holdings by written notice to the Deep Down Director.
 
(d)   The presence of at least three (3) Directors shall constitute a quorum.  A
quorum must exist at all times, including the reconvening of any meeting that
has been adjourned, for any action taken at such meeting to be valid.  Except as
set forth in this Agreement, all decisions of the Board shall be taken by a
majority vote.
 
5.3   Frequency of Meetings.  Meetings of the Board are expected to be held on
approximately a quarterly basis, but in any event shall be held not less than
annually, when called by a majority of Directors or the holders of a majority of
the then issued and outstanding Class A Units, upon not less than five (5)
business days’ advance written notice to the members of the Board.  Attendance
at any meeting of the Board shall constitute waiver of notice of such
meeting.  Directors may participate in any meeting of the Board by conference
telephone or similar communications equipment by means of which all persons
participating in the meeting can hear each other.  Subject to Section 5.5, the
Board may also take action without any meeting of the members of the Board by
written consent of a simple majority of the Board, provided that all members of
the Board are provided with written notice of such action by the Board at least
twenty-four (24) hours prior to the earlier of the date of the written consent
or the effectiveness of the actions covered by the written consent, except that
in situations where the members of the Board signing such written consent
reasonably believe that such action must be taken by the Board prior to such
twenty-four (24) hour notice period to avoid undue harm to the LLC those members
may take such action and provide the written notice to all members of the Board
as soon thereafter as is reasonably possible and in no case later than
twenty-four (24) hours after such action.
  
 
20

--------------------------------------------------------------------------------

 
5.4   Removal of Directors; Vacancies.  A Director shall immediately resign from
the Board if: (a) any party or parties having the right to designate a director
pursuant to Section 5.2(b) hereof requests the resignation or removal of the
Director so designated by such party, with or without cause, or (b) such
Director is no longer entitled to be a Director pursuant to Section 5.2(b)
hereof.  In either case, if such Director fails to resign from the Board, any
Member shall have the right to call a special meeting of Members for the purpose
of removing such Director from the Board and each Member shall vote all of their
Class A Units entitled to vote at such meeting in favor of the removal of such
Director.  In the event of a Director’s resignation, death, incapacity, removal
or disqualification, the party or parties who had the right to designate such
Director pursuant to Section 5.2(b) hereof (or its Permitted Transferee(s))
shall promptly designate a new Director and, after written notice of the
designation has been given by such party or parties to each of the parties
hereto, the Members shall vote their Class A Units to elect such nominee to the
Board.
 
5.5   DPDW Approval.  The Board shall have authority as provided in Section 5.1
with respect to all aspects of the operation of the LLC.  Without limiting the
generality of the foregoing, so long as Deep Down owns any Units, the LLC shall
not take any of the following actions without first obtaining the approval of
DPDW:
 
(a)   increasing the constitution of the Board from five (5);
 
(b)   amending this Agreement or the Certificate of Formation in a manner that
may be reasonably interpreted to disproportionately (relative to other Members)
adversely affect the rights of Deep Down;
 
(c)   engaging, in a significant way, in activities other than the Business (as
conducted on the date of this Agreement) or any ancillary functions related to
the Business;
 
(d)   declaring or paying any dividends or distributions to the Member’s other
than in accordance with Section 4.1 hereof;
 
(e)   repurchasing or redeeming Units;
 
(f)   causing a material change in the nature of the Business;
 
(g)   engaging in any activity that disproportionately affects Deep Down in that
it (i) requires Deep Down to pay any material amount of tax or other material
payments and Holdings is either not required to pay or is required to pay an
amount that is materially less than Deep Down or (ii) requires Deep Down to make
any filing with, or obtain any approval or consent from, any governmental entity
that imposes a material burden on Deep Down and that Holdings is not required to
make or is materially more burdensome than the actions required of Holdings to
make such filings or obtain such approvals or consents; provided that ordinary
and necessary filings with the SEC shall not be considered to be materially more
burdensome on Deep Down;
  
 
21

--------------------------------------------------------------------------------

 
 
(h)   liquidating, dissolving or effecting a recapitalization or reorganization
of the LLC in any form of transaction, unless the Board determines such
liquidation or dissolution is necessary and provision of such rights would
violate its fiduciary duties;
 
(i)   prior to November 2, 2012, authorizing, issuing, selling or entering into
any agreement providing for the issuance (contingent or otherwise) of any equity
securities or debt securities with equity features or securities exercisable or
convertible into equity securities or debt securities with equity features;
provided, however, that the LLC shall be entitled to, and this Section 5.5(i)
shall in no way limit, the ability of the Board to establish equity incentive
plans for management of the LLC in accordance with Section 3.1(e);
 
(j)   making any loans or advances to, guarantees for the benefit of, or
investments in, any Person, except for (a) reasonable advances to employees in
the ordinary course of business and (b) investments having a stated maturity no
greater than one year from the date the LLC makes such investment in (1)
obligations of the United States government or any agency thereof or obligations
guaranteed by the United States government, (2) certificates of deposit of
commercial banks having combined capital and surplus of at least $500,000,000,
(3) commercial paper with a rating of at least “Prime-1” by Moody’s Investors
Service, Inc. or (4) any other investment then permitted under the LLC’s credit
agreement;
 
(k)   entering into or granting, or obligating the LLC to enter into or grant,
in any transaction or series of related transactions, an exclusive license with
or to any Person, granting such Person an exclusive license in all or
substantially all of the intellectual property rights of the LLC;
 
(l)   amending any provision of, or entering into a resolution of any dispute
with the parties under, the SPA;
 
(m)   entering into any transaction with any Officer, Director or other Person
(or any Affiliate thereof) who is an Affiliate of the LLC;
 
(n)   for so long as any amount remains outstanding under the Holdings Loan,
incurring any funded indebtedness other than for the purpose of retiring the
Holdings Loan; or
 
(o)   agreeing or committing to, or causing any subsidiary to agree or commit
to, do any of the actions set forth in Section 5.5(a)-(n) above.
 
In addition, in the event the LLC intends to terminate any senior Officer of the
LLC, it shall use its good faith efforts to provide DPDW with thirty (30) days
advance written notice before any such termination.
   
 
22

--------------------------------------------------------------------------------

 
 
For the purposes of the LLC obtaining the approval of DPDW pursuant to this
Section 5.5, the LLC may rely on the written consent of an executive officer of
DPDW approving any of the actions set forth in Section 5.5(a)-(o) above, such
written consent or denial thereof to be provided by an executive officer of DPDW
within forty-eight (48) hours of notice being provided to DPDW, pursuant to the
notice requirements of Section 11.10, requesting the approval of DPDW.
 
5.6   Action by Written Consent.  Any action required or permitted to be taken
by the Board, either at a meeting or otherwise, may be taken without a meeting
if the number of Directors required to take such action pursuant to this
Agreement consents thereto in writing, provided that all members of the Board
are provided with written notice of such action by the Board at least
twenty-four (24) hours prior to the earlier of the date of the written consent
or the effectiveness of the actions covered by the written consent, except that
in situations where the members of the Board signing such written consent
reasonably believe that such action must be taken by the Board prior to such
twenty-four (24) hour notice period to avoid undue harm to the LLC those members
may take such action and provide the written notice to all members of the Board
as soon thereafter as is reasonably possible and in no case later than
twenty-four (24) hours after such action.
 
5.7   Telephonic Meetings.  Directors may participate in a meeting of the Board
by means of a conference telephone or similar communications equipment through
which all Persons participating in the meeting can hear each other, and such
participation in a meeting shall constitute presence in person at such meeting.
 
5.8   Reimbursement of Expenses.  Subject to the approval of the Board, the LLC
shall reimburse the Directors and Members for all reasonable out-of-pocket
expenses (including expenses relating to accounting, legal, consultants and
reasonable travel and accommodation) incurred by the Directors or Members in
connection with the performance of their duties and overall oversight of the
Business, in each case upon presentation of appropriate documentation therefor.
 
5.9   Reliance by Third Parties.  Any Person dealing with the LLC, other than a
Member, may rely on the authority of the Board (or any Officer authorized by the
Board) in taking any action in the name of the LLC without inquiry into the
provisions of this Agreement or compliance herewith, regardless of whether that
action actually is taken in accordance with the provisions of this
Agreement.  Every agreement, instrument or document executed by the Board (or
any Officer authorized by the Board) in the name of the LLC with respect to any
business or property of the LLC shall be conclusive evidence in favor of any
Person relying thereon or claiming thereunder that (i) at the time of the
execution or delivery thereof, this Agreement was in full force and effect, (ii)
such agreement, instrument or document was duly executed according to this
Agreement and is binding upon the LLC and (iii) the Board or such Officer was
duly authorized and empowered to execute and deliver such agreement, instrument
or document for and on behalf of the LLC.
  
 
23

--------------------------------------------------------------------------------

 
 
5.10   Committees; Delegation of Authority and Duties.
 
(a)   Committees; Generally.  The Board may, from time to time, designate one or
more committees.  The Deep Down Director must serve as a member of any such
committee.  Any such committee, to the extent provided in the enabling
resolution, shall have and may exercise all of the authority of the Board.  At
every meeting of any such committee, unless otherwise specified in the enabling
resolution, the presence of a majority of all the members thereof shall
constitute a quorum, and the affirmative vote of a majority of the members
present shall be necessary for the adoption of any resolution.  The Board may
dissolve any committee at any time, unless otherwise provided in this Agreement.
 
(b)   Audit Committee.  The Board may establish an audit committee to select the
LLC’s independent accountants and to review the annual audit of the LLC’s
financial statements conducted by such accountants.
 
(c)   Delegation; Generally.  The Board may, from time to time, delegate to one
or more Persons (including any Officer) such authority and duties as the Board
may deem advisable in addition to those powers and duties set forth in
Section 5.1 hereof.  The Board also may assign titles (including chief executive
officer, president, vice president, chief financial officer and secretary) to
any Officer or other individual and may delegate to such Officer or other
individual certain authority and duties.  Any number of titles may be held by
the same Officer or other individual.  Any delegation pursuant to this Section
5.10(c) may be revoked at any time by the Board.
 
5.11   Officers.
 
(a)   Designation and Appointment.  The Board may, from time to time, designate
and appoint one or more Persons as an Officer of the LLC.  No Officer need be a
resident of the State of Delaware or a Member.  Any Officers so designated shall
have such authority and perform such duties as the Board may, from time to time,
delegate to them.  The Board may assign titles to particular Officers.  Unless
the Board otherwise decides, if the title is one commonly used for officers of a
business corporation formed, the assignment of such title shall constitute the
delegation to such Officer of the authority and duties that are normally
associated with that office, subject to (i) any specific delegation of authority
and duties made to such Officer by the Board pursuant to this Section 5.11(a)
and (ii) any delegation of authority and duties made to one or more Officers
pursuant to the terms of Section 5.10(c) and 5.11(c).  Each Officer shall hold
office until such Officer’s successor shall be duly designated and shall qualify
or until such Officer’s death or until such Officer shall resign or shall have
been removed in the manner hereinafter provided.  Any number of offices may be
held by the same individual.  The salaries or other compensation, if any, of the
Officers and agents of the LLC shall be fixed from time to time by the Board.
  
 
24

--------------------------------------------------------------------------------

 
 
(b)   Resignation/Removal.  Any Officer (subject to any contract rights
available to the LLC, if applicable) may resign as such at any time.  Such
resignation shall be made in writing and shall take effect at the time specified
therein, or if no time be specified, at the time of its receipt by the
Board.  The acceptance of a resignation shall not be necessary to make it
effective, unless expressly so provided in the resignation.  Any Officer may be
removed as such, either with or without cause, by the Board in its discretion at
any time; provided, however, that such removal shall be without prejudice to the
contract rights, if any, of the individual so removed.  Designation of an
Officer shall not of itself create contract rights.  Any vacancy occurring in
any office of the LLC may be filled by the Board.
 
(c)   Duties of Officers; Generally.  The Officers, in the performance of their
duties as such, shall owe to the LLC and the Members duties of loyalty and due
care of the type owed by the officers of a corporation to such corporation and
its stockholders under the laws of the State of Delaware.  The following
Officers, to the extent such Officers have been appointed by the Board, shall
have the following duties:
 
(i)   Chief Executive Officer.  Subject to the powers of the Board, the chief
executive officer of the LLC shall be in the general and active charge of the
entire business and affairs of the LLC, and shall be its chief policy-making
Officer.  The president, chief financial officer and each other senior Officer
of the LLC shall report directly to the chief executive officer.  The chief
executive officer shall see that all orders and resolutions of the Board are
carried into effect.  The chief executive officer shall have such other powers
and perform such other duties as may be prescribed by the Board.
 
(ii)   President.  The president shall, subject to the powers of the Board and
the chief executive officer, be the chief administrative officer of the LLC and
shall have general charge of the business, affairs and property of the LLC, and
control over its Officers (other than the chief executive officer), agents and
employees.  The president shall see that all orders and resolutions of the Board
and the chief executive officer are carried into effect.  He or she shall be
responsible for the employment of employees, agents and Officers (other than the
chief executive officer) as may be required for the conduct of the business and
the attainment of the objectives of the LLC, subject to the powers of the Board
and the chief executive officer.  He or she shall have authority to suspend or
to remove any employee, agent or Officer (other than the chief executive
officer) of the LLC, subject to the Board and the chief executive officer and,
in the case of the suspension for cause of any such Officer, to recommend to the
Board what further action should be taken.  In the absence of the president, his
or her duties shall be performed and his or her authority may be exercised by
the chief executive officer.  In the absence of the president and the chief
executive officer, the duties of the president shall be performed and his or her
authority may be exercised by such Officer as may have been designated as the
most senior Officer of the LLC.  The president shall have such other powers and
perform such other duties as may be prescribed by the chief executive officer or
the Board.
 
(iii)   Chief Financial Officer.  The chief financial officer shall be the
principal financial officer of the LLC and shall be responsible for establishing
the LLC’s financial policy and monitoring the LLC’s financial condition.  The
chief financial officer shall render to the chief executive officer and the
Directors, at the regular meetings of the Board, or whenever they may require
it, an account of the financial condition of the LLC.  The chief financial
officer shall have such other powers and perform such other duties as may be
prescribed by the chief executive officer or the Board.
   
 
25

--------------------------------------------------------------------------------

 
 
(iv)   Treasurer.  The treasurer shall keep and maintain, or cause to be kept
and maintained, adequate and correct books and records of accounts of the
properties and business transactions of the LLC, including accounts of its
assets, liabilities, receipts, disbursements, gains, losses, capital and
Units.  The treasurer shall have the custody of the funds and securities of the
LLC, and shall keep full and accurate accounts of receipts and disbursements in
books belonging to the LLC, and shall deposit all moneys and other valuable
effects in the name and to the credit of the LLC in such depositories as may be
designated by the Board.  The treasurer shall disburse the funds of the LLC as
may be ordered by the Board, the chief executive officer, or the chief financial
officer, taking proper vouchers for such disbursements, and shall render to the
chief financial officer, the chief executive officer, and the Directors, at the
regular meetings of the Board, or whenever they may require it, an account of
all of his or her transactions as treasurer.  The treasurer shall have such
other powers and perform such other duties as may be prescribed by the chief
executive officer or the Board.
 
(v)   Vice President(s).  The vice president(s) shall perform such duties and
have such other powers as the chief executive officer, the president, the chief
operating officer or the Board may from time to time prescribe, and may have
such further denominations as “Executive Vice President,” “Senior Vice
President,” “Assistant Vice President,” and the like.
 
(vi)   Secretary.  The secretary shall attend all meetings of the Members and
shall record all the proceedings of the meetings in a book to be kept for that
purpose, and shall perform like duties for the standing committees of the Board
when required.
 
(A)   The secretary shall keep all documents as may be required under the
Delaware Act or this Agreement.  The secretary shall perform such other duties
and have such other authority as may be prescribed elsewhere in this Agreement
or from time to time by the Board.  The secretary shall have the general duties,
powers and responsibilities of a secretary of a corporation.
 
(d)   If the Board chooses to appoint an assistant secretary or assistant
secretaries, the assistant secretaries, in the order of their seniority, in the
absence, disability or inability to act of the secretary, shall perform the
duties and exercise the powers of the secretary, and shall perform such other
duties as the Board may from time to time prescribe.
 
5.12   Subsidiary Board.  The Members and the LLC agree that the composition and
authority of the board of directors of any Subsidiary of the LLC shall be
identical to the composition and authority of the Board, with the same Directors
serving on the Board and on the board of directors of each of the Subsidiaries
of the LLC, and the LLC shall cause each of its Subsidiaries to take any and all
actions necessary to effect the provisions provided for in this Section 5.12.
   
 
26

--------------------------------------------------------------------------------

 
  
Section 6 - Rights and Obligations of Members
 
6.1   Votes.  Each Member is entitled to one vote per Class A Unit held by such
Member, as reflected in the transfer records of the LLC, for any matters that
require a vote of the Members.
 
6.2   Limitation of Liability.  Except as otherwise provided by applicable laws,
the debts, obligations and liabilities of the LLC, whether arising in contract,
tort or otherwise, shall be solely the debts, obligations and liabilities of the
LLC, and no Member shall be obligated personally for any such debt, obligation
or liability of the LLC solely by reason of being a Member or acting as a Member
of the LLC; provided that a Member shall be required to return to the LLC any
distribution made to it in clear and manifest accounting or similar error.  The
immediately preceding sentence shall constitute a compromise to which all
Members have consented within the meaning of the Delaware Act.  Notwithstanding
anything contained herein to the contrary, the failure of the LLC to observe any
formalities or requirements relating to the exercise of its powers or management
of its business and affairs under this Agreement or the Delaware Act shall not
be grounds for imposing personal liability on the Members for liabilities of the
LLC.  Each Member’s liability shall be limited as set forth in this Agreement,
the Delaware Act and other applicable law.  To the fullest extent permitted
under the Delaware Act, no Director, Member, Officer or manager of the LLC
(including each Affiliate of such Director, Member, Officer, or manager and each
of their respective employees, directors, officers, advisors, or agents, each, a
“Covered Person”) shall be liable to the LLC or to any of the Members for any
losses, claims, damages or liabilities arising (i) by reason of being or having
been a Covered Person or (ii) from any act or omission performed or omitted by
the Covered Person in connection with this Agreement or the LLC’s business or
affairs (including any error in judgment in making any investment decisions),
including losses due to the negligence of other agents of the LLC, except for
any losses, claims, damages or liabilities primarily attributable to such
Covered Person’s willful misconduct, or gross negligence, as finally determined
by a court of competent jurisdiction, or as otherwise required by law.
 
6.3   No Right of Partition.  No Member shall have the right to seek or obtain
partition by court decree or operation of law of any LLC property, or the right
to own or use particular or individual assets of the LLC.
 
6.4   Indemnification.
 
(a)   The LLC hereby agrees to indemnify and hold harmless any Person (each an
“Indemnified Person”) to the fullest extent permitted under the Delaware Act, as
the same now exists or may hereafter be amended, substituted or replaced (but,
in the case of any such amendment, substitution or replacement only to the
extent that such amendment, substitution or replacement permits the LLC to
provide broader indemnification rights than the LLC is providing immediately
prior to such amendment), against all expenses, liabilities and losses
(including attorney fees, judgments, fines, excise taxes or penalties)
(collectively “Losses”) reasonably incurred or suffered by such Person (or one
or more of such Person’s Affiliates or any of their respective employees,
directors, officers, advisors, or agents) by reason of the fact that such Person
is or was a managing member, officer, manager, director, principal, member,
employee or agent of the LLC or is or was serving at the request of the LLC as a
managing member, officer, manager, director, principal, member, employee or
agent of another corporation, partnership, joint venture, limited liability
company, trust or other enterprise (including any of the LLC’s
Subsidiaries).  Expenses, including attorney fees, incurred by any such
Indemnified Person in defending a proceeding otherwise indemnifiable hereunder
shall be paid by the LLC in advance of the final disposition of such proceeding,
including any appeal therefrom, upon receipt of an undertaking by or on behalf
of such Indemnified Person to repay such amount if it shall ultimately be
determined that such Indemnified Person is not entitled to be indemnified by the
LLC.  Notwithstanding the foregoing, no indemnification shall be provided by the
LLC with respect to any Losses that resulted from action or inaction of such
Indemnified Person that, in each case, constituted gross negligence, willful
misconduct, a knowing breach of the Indemnified Party’s fiduciary duty to the
LLC or an act that was not in good faith, that involved a knowing violation of
law or from which the Indemnified Person derived an improper personal benefit.
   
 
27

--------------------------------------------------------------------------------

 
 
(b)   The right to indemnification and the advancement of expenses conferred in
this Section 6.4 shall not be exclusive of any other right which any Person may
have or may hereafter acquire under any statute, agreement, by-law or otherwise.
 
(c)   The LLC may maintain insurance, at its expense, to protect any Indemnified
Person against any expense, liability or loss described in Section 6.4(a) above
whether or not the LLC would have the power to indemnify such Indemnified Person
against such expense, liability or loss under the provisions of this
Section 6.4.  Without limiting the generality of the foregoing, the LLC shall
maintain directors and officers indemnity insurance providing for such coverages
and in such amounts as the Board shall determine.
 
(d)   Notwithstanding anything contained herein to the contrary (including in
this Section 6.4), any indemnity by the LLC relating to the matters covered in
this Section 6.4 shall be provided out of and to the extent of LLC assets only
and no Member (unless such Member otherwise agrees in writing or is found in a
final decision by a court of competent jurisdiction to have personal liability
on account thereof) shall have personal liability on account thereof or shall be
required to make additional Capital Contributions to help satisfy such indemnity
of the LLC.
 
(e)   If this Section 6.4 or any portion hereof shall be invalidated on any
ground by any court of competent jurisdiction, then the LLC shall nevertheless
indemnify and hold harmless each Indemnified Person pursuant to this Section 6.4
to the fullest extent permitted by any applicable portion of this Section 6.4
that shall not have been invalidated and to the fullest extent permitted by
applicable law.
 
6.5   Competitive Opportunity; No Fiduciary Duties.  Nothing in this Agreement
or any other document, instrument, agreement or certificate executed in
connection herewith shall preclude any Member, or its Affiliates, from engaging
in any investment or business opportunity or prospective economic or competitive
advantage in which the Company could have an interest or expectancy, whether or
not in competition with the Company, and the doctrine of corporate opportunity,
or any analogous doctrine, shall not apply.  No Member, nor any of its
Affiliates, shall have any duty, including any fiduciary duty, to or any other
Member or any of its Affiliates beyond the contractual obligations set forth in
this Agreement.
  
 
28

--------------------------------------------------------------------------------

 
 
6.6   Confidentiality.  Each Member recognizes and acknowledges that it may
receive certain confidential and proprietary information and trade secrets of
the LLC and its Subsidiaries, including but not limited to confidential
information of the LLC and its Subsidiaries regarding identifiable, specific and
discrete business opportunities being pursued by the LLC or its Subsidiaries
(the “Confidential Information”).  Each Member (on behalf of itself and, to the
extent that such Member would be responsible for the acts of the following
Persons under principles of agency law, its directors, officers, shareholders,
partners, employees, agents and members) agrees that it will not, during or
after the term of this Agreement, whether through an Affiliate or otherwise,
disclose Confidential Information to any Person for any reason or purpose
whatsoever, except (i) to authorized representatives and employees of the LLC or
the Subsidiaries and as otherwise may be proper in the course of performing such
Member’s obligations, or enforcing such Member’s rights, under this Agreement,
(ii) as may be proper and customary in the course of performing such Member’s
duties and responsibilities as an Officer, Director, or employee of the LLC,
(iii) as part of such Member’s normal reporting or review procedure, or to such
Member’s (or any of its Affiliates’) Affiliates, employees, officers, directors,
investors, auditors, attorneys or other agents, (iv) to any bona fide
prospective purchaser of the Units held by such Member, provided that such
purchaser or merger partner agrees to be bound by the provisions of this
Section 6.6, (v) as is required to be disclosed by order of a court of competent
jurisdiction, administrative body or governmental body, or by subpoena, summons
or legal process, or by law, rule or regulation, provided that to the extent
permitted by applicable law or regulation the Member required to make such
disclosure shall provide to the other Members prompt notice of such disclosure,
(vi) as requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority), (vii) as is required by DPDW,
and only to the extent required, as a public reporting company, to be disclosed
in any of its periodic reports or other public filings filed by it under the
Securities Act and the Exchange Act, including pursuant to Section 13(a) or
15(d) thereof; provided that, upon the request of Holdings, DPDW shall seek
confidential treatment of items so identified by Holdings for confidential
treatment, or (viii) to any other Member.  For purposes of this Section 6.6,
Confidential Information shall not include any information of which (x) such
Person became aware prior to its affiliation with the LLC, (y) such Person
learns from sources other than the LLC (provided that such Person does not know
or have reason to know, at the time of such Person’s disclosure of such
information, that such information was acquired by such source through violation
of law, or breach of contractual confidentiality obligations or breach of
fiduciary duties) or (z) is disclosed in a prospectus or other documents for
dissemination to the public.  Nothing in this Section 6.6 shall in any way limit
or otherwise modify any confidentiality covenants entered into by the Members on
behalf of the LLC pursuant to any agreement entered into with the LLC or its
Subsidiaries.  In addition, nothing in this Section 6.6 shall in any way
restrict a Member (on behalf of itself and, to the extent that such Member would
be responsible for the acts of the following Persons under principles of agency
law, its directors, officers, shareholders, employees, agents and members) from
disclosing to any and all Persons, without limitation of any kind, the tax
treatment and tax structure of the transactions contemplated herein and all
materials of any kind (including opinions or other tax analyses) that are
provided to such Person relating to such tax treatment and tax structure.
   
 
29

--------------------------------------------------------------------------------

 
 
Section 7 - Books, Records, Accounting and Reports
 
7.1   Records and Accounting.  The LLC shall keep, or cause to be kept,
appropriate books and records with respect to the LLC’s business, including all
books and records necessary to provide any information, lists and copies of
documents required to be provided pursuant to Section 7.3 hereof or pursuant to
applicable laws.  All matters concerning (i) the determination of the relative
amount of allocations and distributions among the Members pursuant to Section 3
and Section 4 hereof and (ii) accounting procedures and determinations, and
other determinations not specifically and expressly provided for by the terms of
this Agreement, shall be determined by the Board, whose determination shall be
final and conclusive as to all of the Members absent manifest clerical error.
 
7.2   Fiscal Year.  The Fiscal Year of the LLC shall constitute the 12-month
period ending on December 31 of each calendar year, or such other annual
accounting period as may be established by the Board.
 
7.3   Reports.  The following financial information, prepared in accordance with
GAAP (other than the annual business plan, which must be prepared in accordance
with management’s reasonable assumptions and good faith projections), shall be
provided, or made available, by the LLC to each Member at the times hereinafter
set forth:
 
(a)   As soon as available but in any event (i) so long as DPDW remains a public
reporting company, at least 10 days prior to each Form 10-K filing deadline set
forth by the Securities and Exchange Commission (the “SEC”) that is applicable
to DPDW at such time and (ii) if DPDW is no longer a public reporting company,
within 90 days after the end of the Fiscal Year, (A) audited consolidated
financial statements and financial information (including an income statement,
balance sheet and statement of cash flows), accompanied by (B) a narrative
discussion, prepared by the LLC’s management, comparing the operations of the
current Fiscal Year and the previous Fiscal Year.
 
(b)   As soon as available but in any event (i) so long as DPDW remains a public
reporting company, at least 10 days prior to each Form 10-Q filing deadline set
forth by the SEC that is applicable to DPDW at such time and (ii) if DPDW is no
longer a public reporting company, within 45 days after the end of each fiscal
quarter, unaudited consolidated financial statements and financial information
(including an income statement, balance sheet and statement of cash flows), and
a narrative discussion, prepared by the LLC’s management, comparing the
operations for the current Fiscal Year to date and the same period for the
previous Fiscal Year.
   
 
30

--------------------------------------------------------------------------------

 
 
(c)   Within 10 days following the filing or receipt thereof by the LLC, (A)
copies of all pleadings in any material lawsuits commenced by or against the LLC
and (B) any notices regarding any material defaults under any agreement or
contract to which the LLC or its Subsidiaries is a party.
 
(d)   As soon as available but in any event within 45 days prior to the end of
the Fiscal Year, a Board approved business plan for the next three (3) years
presented quarterly for first year of each business plan.
 
(e)   Promptly, upon written request, such other reports or information as any
Member may reasonably request.
 
7.4   Transmission of Communications.  Each Person that owns or controls Units
on behalf of, or for the benefit of, another Person or Persons shall be
responsible for conveying any report, notice or other communication received
from the LLC to such other Person or Persons.
 
Section 8 - Tax Matters
 
8.1   Preparation of Tax Returns.  The Board shall control the preparation and
timely filing of all tax returns required to be filed by the LLC.
 
8.2   Tax Elections.  The Taxable Year shall be the Fiscal Year set forth in
Section 7.2 hereof, unless the Board shall determine otherwise in its sole
discretion and in compliance with applicable laws.  The Board shall, in its sole
discretion, determine whether to make or revoke any available election pursuant
to the Code.  Each Member will upon request supply any information necessary to
give proper effect to such election.
 
8.3   Tax Controversies.  Flotation Investor, LLC is hereby designated the “Tax
Matters Member” and is authorized and required to represent the LLC (at the
LLC’s expense) in connection with all examinations of the LLC’s affairs by tax
authorities, including resulting administrative and judicial proceedings, and to
expend LLC funds for professional services and reasonably incurred in connection
therewith.  The Tax Matters Member shall keep all Members fully informed of the
progress of any examinations, audits or other proceedings.
   
 
31

--------------------------------------------------------------------------------

 
 
Section 9 - Issuance and Transfer of LLC Interests
 
9.1   Pre-Emptive Rights.  Until a Qualified IPO occurs and subject to Section
5.5, if the LLC desires to issue, sell or exchange, agree to issue, sell or
exchange, or reserve or set aside for issuance, sale or exchange, any Units or
other equity securities, securities convertible or exchangeable into Units or
other equity securities, rights or options to acquire Units or other equity
securities or profit sharing interests in the Company (collectively, the
“Preemptive Securities”), except for Excluded Issuances, the LLC shall provide
written notice of the proposed issuance to each Member (a “Rights Notice”).  The
Rights Notice shall include (i) the terms pursuant to which the LLC desires to
issue such Preemptive Securities, including price, (ii) the number of Preemptive
Securities to be issued, and (iii) the number of Preemptive Securities that, if
purchased by the Member to which the notice is given, would allow the Member to
maintain its current fully-diluted Pro Rata portion of Class A Units in the LLC
after the issuance (“Maintenance Units”).  Within 10 Business Days after receipt
of the Rights Notice, each Member shall have the option to purchase up to the
entire amount of its Maintenance Units, which shall be exercised by the Member
giving written notice to the LLC setting forth the amount of its Maintenance
Units the Member is electing to purchase.  The purchase shall be consummated
concurrently with the consummation of the issuance of the Preemptive Securities
described in the Rights Notice on the terms included in the Rights
Notice.  “Excluded Issuances” shall mean the issuance of Units (i) representing
not more than 15% of the fully-diluted Units of the LLC granted pursuant to or
issued upon the exercise of options granted under an equity incentive plan, (ii)
in connection with a bona fide acquisition (whether by merger, purchase of stock
or assets, reorganization or otherwise), provided that no such acquisition may
occur within one (1) year from the date of this Agreement without the approval
of DPDW (such approval to be provided by DPDW through the same means as set
forth in Section 5.5), or (iii) in connection with a Unit split, division or
dividend that does not materially, adversely and disproportionately (relative to
other Members) affect any Member.
   
9.2   Restrictions on Transfer
 
(a)   Except as permitted by this Section 9, no Member may sell, assign, pledge,
transfer or otherwise dispose of, directly or indirectly, all or any portion of
such Member’s Units (whether with or without consideration and whether
voluntarily or involuntarily or by operation of law or the sale or issuance of
any securities) (a “Transfer”), and no Transfer will be effective, unless
(i) such Transfer complies with the provisions of this Section 9 and the
relevant provisions of any agreements to which the LLC and such Member are
parties, (ii) the Board shall have approved the Transfer, except a Transfer by a
Member to its Affiliate, and (iii) the transferee furnishes to the other Members
a joinder to this Agreement, in the form attached hereto as Exhibit A (a
“Joinder”), pursuant to which the transferee agrees to bound by all of the terms
and conditions of this Agreement.  Additionally, Units shall not be transferred,
and the LLC shall not be required to register any Transfer of LLC Interests on
its books, unless the LLC shall be reasonably satisfied prior to such Transfer
that (a) the LLC shall not become a “publicly traded partnership” within the
meaning of Section 7704 of the Code as a result of such Transfer, and (b)
registration under the Securities Act of 1933, as amended, and the applicable
securities laws of any other jurisdiction is not required in connection with or
as a result of the transaction resulting in such Transfer.
  
 
32

--------------------------------------------------------------------------------

 
 
(b)   Notwithstanding the foregoing, the LLC hereby acknowledges that DPDW and
Flotec have each granted Whitney National Bank (the “DPDW Lender”) a security
interest in all of their respective right, title and interest in the Units and
other equity interests now owned or hereafter acquire by it in the LLC, together
with all dividends and distributions, cash and other proceeds of, additions to
and substitutions for such Units and other equity interests and agrees that,
upon written notice to it from the DPDW Lender that a default (as defined in the
credit agreement by and between DPDW and the DPDW Lender) has occurred and is
continuing, it will deliver all dividends, distributions and other property in
the form of cash allocable to such Units and other equity interests in the LLC
directly to the DPDW Lender (per the instructions contained in the written
notice of such default) or an assignee in respect such right (if the DPDW Lender
shall have disposed of such right pursuant to Part 6 of Article 9 of the
Delaware Uniform Commercial Code and in compliance with this Section 9.2) until
such time as the LLC has been provided subsequent written notice by the DPDW
Lender that such default is no longer continuing.
 
9.3   Tag-Along Rights.
 
(a)   If, at any time prior to a Qualified IPO, a Member or Members shall
propose a Transfer of any Units to one or more third parties pursuant to a bona
fide offer (an “Offer”), then such Member or Members (the “Prospective
Seller(s)”) shall provide written notice of such Offer to the LLC and each of
the other Members (the “Tag Notice”).  Each of the other Members shall have the
right (but not the obligation), for a period of at least 10 Business Days from
the receipt of the Tag Notice (the “Tag Demand Period”), to include in such
Transfer up to all of the Units held by such Members at the same price per Unit,
upon the same terms and conditions and for the same type of consideration.  If
the proposed purchaser elects to purchase less than all of the Units offered for
sale as a result of the Members’ exercise of their respective rights under this
Section 9.3, the Prospective Seller(s) and each Member exercising its rights
under this Section 9.3 will have the right to include its pro rata portion of
the Units to be Transferred to the proposed purchaser, at the same price per
Unit and on the same terms and conditions as the Prospective Seller(s),
including, without limitation, in exchange for a pro rata share of all
consideration received by the Prospective Seller(s).  The Prospective Seller(s)
shall be responsible for obtaining the agreement of the prospective purchaser to
the participation of the other Members pursuant to this Section 9.3(a) and to
the extent the agreement is not so obtained, the Prospective Seller(s) shall not
sell any Units pursuant to this Section 9.3(a).  If the Tag Demand Period shall
expire and the other Members shall not have indicated a written interest in
participating in the Offer, the Prospective Seller(s) may complete the Offer,
within 90 days of the expiration of the Tag Demand Period, upon the terms and
subject to the conditions set forth in the Tag Notice.
 
(b)   Anything in this Section 9.3 to the contrary notwithstanding, the
provisions of this Section 9.3 shall not be applicable to any Permitted
Transfer.  A “Permitted Transfer” shall be (i) a Transfer to any Person who is
an Affiliate of the Member Transferring such Units, (ii) any Transfer to another
Member, (iii) the Transfer to DPDW Lender as described in Section 9.2(b), or
(iv) any Transfer to employees of the LLC; provided, however, that the
transferee, prior to the time of the Transfer, agrees in writing to be bound by
the terms of this Agreement (except in the case of a firm commitment
underwritten public offering).
  
 
33

--------------------------------------------------------------------------------

 
  
9.4   Drag Along Rights.
 
(a)   If, at any time prior to a Qualified IPO, Holdings proposes to sell all of
its Units to a third-party purchaser pursuant to a bona fide offer (other than
to an Affiliate of Holdings), Holdings shall have the right (but not the
obligation) to compel each of the other Members to sell to such third party a
pro rata portion of their Units in such sale and on the same terms and
conditions applicable to Holdings (provided that such Member’s indemnification
obligations shall be limited to the consideration received as part of such sale)
(a “Drag Along Sale”).
 
(b)   In the event Holdings elects to exercise their right to cause a Drag Along
Sale, Holdings shall deliver a written notice to the LLC and each of the other
Members, setting forth the consideration to be received in the Drag Along Sale
and describing the other material terms and conditions of the Drag Along Sale,
including the number of Units to be sold, purchase price, and proposed closing
date.  Such notice shall be delivered at least 10 Business Days prior to the
closing date of such sale.
 
(c)   In connection with the Drag Along Sale, each of the other Members may be
required to (i) make representations and warranties regarding (A) ownership and
authority to sell the Units to be sold by such Member and (B) existence of any
material violations as a result of the Drag Along Sale under any material
agreement to which such Member is party, (ii) obtain any consents or approvals
that can be obtained without significant expense (unless such expenses are paid
by the LLC) and (iii) pay its pro rata share of expenses incurred in connection
with the Drag Along Sale.
 
9.5   Assignee’s Rights.
 
(a)   A Transfer permitted hereunder shall be effective as of the date of
assignment and compliance with the conditions to such Transfer and such Transfer
shall be shown on the books and records of the LLC.  Cuming Net Income, Cuming
Net Loss, Non-Cuming Net Income, Non-Cuming Net Loss and other LLC items shall
be allocated between the transferor and the transferee according to Code Section
706.  Distributions made before the effective date of such Transfer shall be
paid to the transferor, and distributions made after such date shall be paid to
the transferee.
 
(b)   Unless and until a transferee becomes a Member pursuant to Section 9.7
hereof, the transferee shall not be entitled to any of the rights granted to a
Member hereunder or under applicable law, other than the rights granted
specifically to the transferee pursuant to this Agreement and the other rights
granted to the transferee pursuant to the Delaware Act.
 
9.6   Assignor’s Rights and Obligations.  Any Member who shall effect a Transfer
as permitted hereunder of any Units or other interest in the LLC shall cease to
be a Member with respect to such Units or other interest and shall no longer
have any rights or privileges of a Member with respect to such Units or other
interest except that unless and until the transferee is admitted as a
Substituted Member in accordance with the provisions of Section 9.7 hereof (the
“Admission Date”), (i) such assigning Member shall retain all of the duties,
liabilities and obligations of a Member with respect to such Units or other
interest and (ii) the Members may, in their sole discretion, reinstate all or
any portion of the rights and privileges of such Member with respect to such
Units or other interest for any period of time prior to the Admission Date.
   
 
34

--------------------------------------------------------------------------------

 
  
9.7   Substituted Members.  In connection with the Transfer of Units of a Member
permitted under the terms of this Agreement, the transferee shall become a
substituted Member (a “Substituted Member”) on the effective date of such
Transfer, once the Substituted Member signs a Joinder, and such admission shall
be shown on the books and records of the LLC.
 
9.8   Attempted Transfer Void.  Any attempted Transfer which violates the
provisions of this Agreement shall be void and the purported buyer, assignee,
transferee, pledgee, mortgagee or other recipient shall have no interest in or
rights to LLC assets, profits, losses or distributions, and neither the Members
nor the LLC shall be required to recognize any such interest or rights.
 
9.9   Change in Business Form.  The Members may convert the LLC into another
form of legal entity (including a corporation) at any time, and in which event
each class or type of the Units may be exchanged into a class or type of equity
containing economic terms comparable to the Units being exchanged; provided that
(a) such conversion shall not cause any Member to incur a tax liability without
the consent of such Member, (b) unless all of the Members approve otherwise, the
Fair Market Value of each type or class of equity interest as of immediately
following such change received by each Member thereof shall be no less than the
Fair Market Value of the equity interest exchanged therefor as of immediately
prior to such change (ignoring, for purposes hereof, any change in value
resulting from a change in the tax status of the LLC); (c) any such conversion
that materially, adversely and disproportionately (relative to other Members)
affects any Member, shall only be adopted with the prior written consent of the
affected Member; and (d) the rights, preferences, powers, duties, obligations
and liabilities of the Members and economic arrangements as set forth in this
Agreement shall be preserved as nearly as possible under such new structure, in
each case.  Each Member shall take all action reasonably requested by the
Members to effectuate any such change in business form.
 
9.10   Change in Structure.  The Members may change the manner in which the
Units in the LLC are denominated (e.g. as percentage interests, units of a class
or otherwise), and may create one or more new classes or types of equity
containing economic terms comparable to the Units and cause or permit the
Members to exchange or convert their comparable Units into such new classes or
types, in each case, provided that (a) such change does not cause any Member to
incur a tax liability without the consent of such Member; (b) unless all of the
Members approve otherwise, the Fair Market Value of each type or class of equity
interest as of immediately following such change received by each Member thereof
shall be no less than the Fair Market Value of the equity interest exchanged
therefor as of immediately prior to such change; (c) any such change that
materially, adversely and disproportionately (relative to other Members) affects
any Member, shall only be adopted with the prior written consent of the affected
Member; and (d) the rights, preferences, powers, duties, obligations and
liabilities of the Members and economic arrangements as set forth in this
Agreement shall be preserved as nearly as possible under such new structure, in
each case.  Each Member shall take all action reasonably requested by the
Members to effectuate any such redenomination, exchange or conversion.
  
 
35

--------------------------------------------------------------------------------

 
9.11   Withdrawal.  No Member may, or may be required to, withdraw from the LLC,
except upon a Transfer of such Member’s Units in accordance with the provisions
of this Agreement or upon a permitted termination, cancellation, repurchase or
redemption of such Member’s Units pursuant to the provisions of this Agreement
or any other agreement to which the LLC and such Member are parties.
 
9.12   Required Amendments; Continuation.  If and to the extent any transferee
is admitted as a Member pursuant to Section 9.7, this Agreement shall be amended
to admit such transferee as a Member and to reflect the elimination of the
transferring Member (or the reduction of such Member’s interest) and (if and to
the extent then required by the Delaware Act) a certificate of amendment to the
Certificate reflecting such admission and elimination (or reduction) shall be
filed in accordance with the Delaware Act.
 
9.13   Resignation.  No Member shall have the right to resign or withdraw as a
Member without the prior written consent of the Members, which may be given or
withheld in their sole and absolute discretion.  Any Member that resigns without
the consent of the Members in contravention of this Section 9.13 shall be liable
to the LLC for all damages (including all lost profits and special, indirect and
consequential damages) directly or indirectly caused by the resignation of such
Member, and such Member shall be entitled to receive the fair value of his, her
or its interest in the LLC as of the date of his, her or its resignation (or, if
less, the fair value of his, her or its interest as of the date of the
occurrence of a liquidation or other winding up of the LLC), as conclusively
determined by the Members, only promptly following the occurrence of a
liquidation or other winding up of the LLC.
 
9.14   No Admittance.  No Person shall be admitted as a Member of the LLC,
except upon a Transfer of Units to such Person in accordance with this Agreement
or upon the issuance of Units to such Person in accordance with the provisions
of the Agreement.
 
Section 10 - Dissolution and Liquidation
 
10.1   Dissolution.  The LLC shall not be dissolved by the admission of
additional Members or Substituted Members.  The LLC shall dissolve, and its
affairs shall be wound up upon the first to occur of the following:
 
(a)   by the affirmative vote of the Members following the sale by the LLC of
all or substantially all of the assets of the LLC; or
 
(b)   the entry of a decree of judicial dissolution of the LLC under
Section 35-5 of the Delaware Act or an administrative dissolution under
Section 18-802 of the Delaware Act.
  
 
36

--------------------------------------------------------------------------------

 
  
Except as otherwise set forth in this Section 10, the LLC is intended to have
perpetual existence.  A withdrawal by a Member shall not cause a dissolution of
the LLC and the LLC shall continue in existence subject to the terms and
conditions of this Agreement.
 
10.2   Liquidation and Termination.  On dissolution of the LLC, the Board shall
appoint one or more Members as liquidator.  The liquidators shall proceed
diligently to wind up the affairs of the LLC and make final distributions as
provided herein and in the Delaware Act.  The costs of liquidation shall be
borne as an LLC expense.  Until final distribution, the liquidators shall
continue to operate the LLC properties with all of the power and authority of
the Members.  The steps to be accomplished by the liquidators are as follows:
 
(a)   The liquidators shall pay, satisfy or discharge from LLC funds all of the
debts, liabilities and obligations of the LLC (including, without limitation,
all expenses incurred in liquidation) or otherwise make adequate provision for
payment and discharge thereof (including, without limitation, the establishment
of a cash fund for contingent liabilities in such amount and for such term as
the liquidators may reasonably determine).
 
(b)   In the event that the LLC holds assets other than cash at the time of its
dissolution, then as promptly as practicable after dissolution, the liquidators
shall (i) determine the Fair Market Value (the “Liquidation FMV”) of such assets
(the “Liquidation Assets”) in accordance with Section 10 hereof, (ii) determine
the amounts to be distributed to each Member in accordance with Section 4.1
hereof and (iii) deliver to each Member a statement setting forth the
Liquidation FMV and the amounts and recipients of such distributions.
 
(c)   As soon as the Liquidation FMV and the proper amounts of distributions
have been determined in accordance with Section 10.2(a) and (b) above, the
liquidators shall promptly distribute the LLC’s Liquidation Assets and any
remaining cash to the holders of Units in accordance with the positive balance
in their Capital Accounts.  Any non-cash Liquidation Assets will first be
written up or down to their Fair Market Value, thus creating Cuming Net Income
or Cuming Net Loss (if any) and Non-Cuming Net Income or Non-Cuming Net Loss (if
any), which shall be allocated in accordance with Section 4.2 hereof.  In making
such distributions, the liquidators shall allocate each type of Liquidation
Assets and any remaining cash among the Members ratably based upon the aggregate
amounts to be distributed with respect to the Units held by each such holder.
 
The distribution of cash and/or property to a Member in accordance with the
provisions of this Section 10.2 constitutes a complete return to the Member of
its Capital Contributions and a complete distribution to the Member of its
interest in the LLC and all the LLC’s property and constitutes a compromise to
which all Members have consented within the meaning of the Delaware Act.  To the
extent that the LLC returns funds to a Member, the LLC has no claim against any
other Member for those funds.
  
 
37

--------------------------------------------------------------------------------

 
 
10.3   Certificate of Cancellation.  On completion of the distribution of LLC
assets as provided herein, the LLC is terminated (and the LLC shall not be
terminated prior to such time), and the Board (or such other Person or Persons
as the Delaware Act may require or permit) shall file a certificate of
cancellation with the Secretary of State of Delaware, cancel any other filings
made pursuant to this Agreement that are or should be canceled and take such
other actions as may be necessary to terminate the LLC.  The LLC shall be deemed
to continue in existence for all purposes of this Agreement until it is
terminated pursuant to this Section 10.3.
 
10.4   Reasonable Time for Winding Up.  A reasonable time shall be allowed for
the orderly winding up of the business and affairs of the LLC and the
liquidation of its assets pursuant to Section 10.2 hereof in order to minimize
any losses otherwise attendant upon such winding up.
 
10.5   Return of Capital.  The liquidators shall not be personally liable for
the return of Capital Contributions or any portion thereof to the Members (it
being understood that any such return shall be made solely from LLC assets).
 
Section 11 - General Provisions
 
11.1   Further Action.  The parties shall execute and deliver all documents,
instruments, and certificates, provide all information, and take or refrain from
taking all such further actions as may be necessary or appropriate to achieve
the purposes of this Agreement and effect the provisions hereof, as determined
by the Board.
 
11.2   Amendments.  Except for provisions requiring DPDW’s approval, which shall
require such approval to amend, this Agreement may not be amended except in a
writing signed by Members holding greater than 50% of the outstanding LLC
Interests, provided that any such amendment that materially, adversely and
disproportionately (relative to other Members) affects any Member, shall also
require the prior written consent of the affected Member.
 
11.3   Title to LLC Assets.  LLC assets shall be deemed to be owned by the LLC
as an entity, and no Member, individually or collectively, shall have any
ownership interest in such LLC assets or any portion thereof.  Legal title to
any or all LLC assets may be held in the name of the LLC, the Members or one or
more nominees, as the Members may unanimously determine.  The Members hereby
declare and warrant that any LLC assets for which legal title is held in its
name or the name of any nominee shall be held in trust by the Members or such
nominee for the use and benefit of the LLC in accordance with the provisions of
this Agreement.  All LLC assets shall be recorded as the property of the LLC on
its books and records, irrespective of the name in which legal title to such LLC
assets is held.
 
11.4   Successors and Assigns.  All covenants and agreements contained in this
Agreement shall bind and inure to the benefit of the parties hereto and their
respective heirs, executors, administrators, successors, legal representatives
and permitted assigns, whether so expressed or not.
  
 
38

--------------------------------------------------------------------------------

 
  
11.5   Severability.  Whenever possible, each provision of this Agreement will
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or the effectiveness or validity of any provision in any
other jurisdiction, and this Agreement will be reformed, construed and enforced
in such jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained herein.
 
11.6   Counterparts.  This Agreement may be executed simultaneously in two or
more separate counterparts, any one of which need not contain the signatures of
more than one party, but each of which will be an original and all of which
together shall constitute one and the same agreement binding on all the parties
hereto.
 
11.7   Descriptive Headings; Interpretation.  The descriptive headings of this
Agreement are inserted for convenience only and do not constitute a substantive
part of this Agreement.  Whenever required by the context, any pronoun used in
this Agreement shall include the corresponding masculine, feminine or neuter
forms, and the singular form of nouns, pronouns and verbs shall include the
plural and vice versa.  The use of the word “including” in this Agreement shall
be by way of example rather than by limitation.  Reference to any agreement,
document or instrument means such agreement, document or instrument as amended
or otherwise modified from time to time in accordance with the terms thereof,
and if applicable hereof.  Wherever required by the context, references to a
Fiscal Year shall refer to a portion thereof.  The use of the words “or,”
“either” and “any” shall not be exclusive.  The parties hereto have participated
jointly in the negotiation and drafting of this Agreement.  In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties hereto, and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any of the provisions of this Agreement.  Wherever a conflict
exists between this Agreement and any other agreement, this Agreement shall
control but solely to the extent of such conflict.
 
11.8   Applicable Law.  This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without giving effect to any
choice of law or conflict of law rules or provisions (whether of the State of
Delaware or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than the State of Delaware.
   
 
39

--------------------------------------------------------------------------------

 
 
11.9   Expenses.  The LLC shall pay for any and all expenses, costs and
liabilities incurred in the conduct of the business of the LLC and its
Subsidiaries, if any.  Additionally, the LLC shall reimburse (a) Holdings and
any of its Affiliates and/or direct and indirect parent entities (the “Holdings
Entities”) for their reasonable out-of-pocket expenses (that are reasonably
demonstrated to DPDW to have been incurred by the Holdings Entities in
connection with the preparation, negotiation and execution of this Agreement and
any of the related transactions contemplated hereby through the presentation of
invoices or similar documentary evidence) up to $450,000; provided, however,
that all such expenses subject to reimbursement shall have been incurred or paid
subsequent to September 30, 2010 and (b) DPDW for its reasonable out-of-pocket
expenses (that are reasonably demonstrated to the Holdings Entities to have been
incurred by DPDW in connection with the preparation, negotiation and execution
of this Agreement and any of the related transactions contemplated hereby
through the presentation of invoices or similar documentary evidence) up to
$450,000; provided, however, that a maximum of $150,000 of such expenses to be
reimbursed may have been incurred or paid by DPDW prior to October 1, 2010. 
Furthermore, in connection with the preparation, negotiation and execution of
this Agreement and any of related transactions contemplated hereby, the LLC will
pay $1,650,000 towards the fees payable to FBR Capital Markets & Co. (“FBR”)
pursuant to the engagement thereof by DPDW as provided under those certain
letters of agreement dated May 13, 2009 and September 22, 2009 (in each case as
amended, supplemented and otherwise modified, including, without limitation, by
that certain letter of agreement dated April 23, 2010); each of the Members
acknowledge that (a) the terms of engagement of FBR by DPDW have been amended
and modified to provide for (i) a total and final payment of $2,000,000 to be
payable to FBR pursuant to the engagement in connection with the transactions
contemplated hereby and (ii) a general termination of such engagement upon the
closing of the transactions contemplated by the SPA (except for rights of
indemnification that may survive such termination) and (b) DPDW shall remain
obligated and liable to pay $350,000 (of which such amount DPDW has already paid
$50,000 as of the date hereof) towards the amount payable to FBR pursuant to
such engagement in connection with the transactions contemplated hereby.
 
11.10   Addresses and Notices.  All notices, demands or other communications to
be given or delivered under or by reason of the provisions of this Agreement
shall be in writing and shall be deemed to have been given or made when
(a) delivered personally to the recipient, (b) telecopied to the recipient (with
hard copy sent to the recipient by reputable overnight courier service (charges
prepaid) that same day) if telecopied before 5:00 p.m. New York time on a
Business Day, and otherwise on the next Business Day, or (c) one Business Day
after being sent to the recipient by reputable overnight courier service
(charges prepaid).  Such notices, demands and other communications shall be sent
to the address for such recipient set forth on the signature pages or Schedules
hereto, and/or to such other address or to the attention of such other Person as
the recipient party has specified by prior written notice to the sending
party.  Any notice to the Members or the LLC shall be deemed given if received
by the Members at the principal office of the LLC as designated by the Board.
 
11.11   Creditors.  Except as provided in Section 5.9, none of the provisions of
this Agreement shall be for the benefit of or enforceable by any creditors of
the LLC or any of its Affiliates, and no creditor who makes a loan to the LLC or
any of its Affiliates may have or acquire (except pursuant to the terms of a
separate agreement executed by the LLC in favor of such creditor) at any time as
a result of making the loan any direct or indirect interest in Cuming Net
Income, Cuming Net Loss, Non-Cuming Net Income, Non-Cuming Net Loss,
distributions, capital or property other than as a secured creditor.
  
 
40

--------------------------------------------------------------------------------

 
 
11.12   Waiver.  No failure by any party to insist upon the strict performance
of any covenant, duty, agreement or condition of this Agreement or to exercise
any right or remedy consequent upon a breach thereof shall constitute a waiver
of any such breach or any other covenant, duty, agreement or condition.
 
11.13   Offset.  Whenever the LLC is to pay any sum to any Member or any
Affiliate or related Person thereof, any amounts that such Member or such
Affiliate or related Person owes to the LLC under any promissory note issued to
the LLC as partial payment for any Units of the LLC may be deducted from that
sum before payment.
 
11.14   Entire Agreement.  This Agreement, those documents expressly referred to
herein and other documents of even date herewith embody the complete agreement
and understanding among the parties and supersede and preempt any prior
understandings, agreements or representations by or among the parties, written
or oral, which may have related to the subject matter hereof in any way.
 
11.15   Delivery by Facsimile.  This Agreement, the agreements referred to
herein, and each other agreement or instrument entered into in connection
herewith or therewith or contemplated hereby or thereby, and any amendments
hereto or thereto, to the extent signed and delivered by means of a facsimile
machine, shall be treated in all manner and respects as an original agreement or
instrument and shall be considered to have the same binding legal effect as if
it were the original signed version thereof delivered in person.  At the request
of any party hereto or to any such agreement or instrument, each other party
hereto or thereto shall re-execute original forms thereof and deliver them to
all other parties.  No party hereto or to any such agreement or instrument shall
raise the use of a facsimile machine to deliver a signature or the fact that any
signature or agreement or instrument was transmitted or communicated through the
use of a facsimile machine as a defense to the formation or enforceability of a
contract and each such party forever waives any such defense.
 
11.16   Waiver of Certain Rights.  Each Member irrevocably waives any right it
may have to demand any distributions or withdrawal of property from the LLC or
to maintain any action for dissolution (except pursuant to Section 18-802 of the
Delaware Act) of the LLC or for partition of the property of the LLC.
 
11.17   Survival.  Section 6.2 (Limitation of Liability), Section 6.4
(Indemnification), and Section 6.6 (Confidentiality) hereof shall survive and
continue in full force in accordance with its terms notwithstanding any
termination of this Agreement or the dissolution of the LLC.
 
*     *     *     *     *     *
 

 
41

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed or caused to be executed on
their behalf this Amended and Restated Limited Liability Company Agreement as of
the date first above written.
   

  FLOTATION INVESTOR, LLC          
 
By:
/s/ Joshua Ratner       Name: Joshua Ratner       Title: VP & Secretary        
 



 
 
 
 
 
Signature Page to
Amended and Restated LLC Agreement of Cuming Flotation Technologies, LLC
  

 
42

--------------------------------------------------------------------------------

 
   

  DEEP DOWN, INC.          
 
By:
/s/ Eugene L. Butler       Name: Eugene L. Butler       Title: Executive
Chairman          



  

  FLOTATION TECHNOLOGIES INC.          
 
By:
/s/ Michael J. Newbury       Name: Michael J. Newbury       Title: Vice
President          



 
 
 
 
 
Signature Page to
Amended and Restated LLC Agreement of Cuming Flotation Technologies, LLC

 
 
43

--------------------------------------------------------------------------------
